Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 1 of 114 PagelD #: 202

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

wf
MICHAEL CASTRODALE and RONALD CaseNo: 19-1746 9
SYKES, Derivatively on Behalf of LANNETT al
COMPANY, INC., -
VERIFIED SHAREHOLDER =
Plaintiffs, DERIVATIVE COMPLAINT Qo
S
vs.
JURY DEMANDED
ARTHUR P,. BEDROSIAN, TIMOTHY C.

CREW, MARTIN P. GALVAN, JOHN
KOZLOWSKI, DAVID DRABIK, JEFFREY
FARBER, PATRICK LEPORE, JAMES M.

MAHER, ALBERT PAONESSA, III, JOHN C.
CHAPMAN, and PAUL TAVEIRA,

Defendants,

-and-
LANNETT COMPANY, INC.,

Nominal Defendant.

 

Plaintiffs Michael Castrodale and Ronald Sykes (“Plaintiffs”), by and through their
undersigned counsel, derivatively on behalf of Nominal Defendant Lannett Company, Inc.
(“Lannett” or the “Company”), submit this Verified Shareholder Derivative Complaint (the
“Complaint”’). Plaintiffs’ allegations are based upon their personal knowledge as to themselves and
their own acts, and upon information and belief, developed from the investigation and analysis by
Plaintiffs’ counsel, including (a) internal documents obtained from Defendants pursuant to

Confidentiality Agreement; (b) public filings made by the Company, other parties, and non-parties
with the U.S. Securities and Exchange Commission (“SEC”); (c) press releases and other publicly

disseminated publications; (d) news articles, shareholder communications, concerning the
Case 1:19-cv-01746-MN-JLH Document16 Filed 10/04/19 Page 2 of 114 PagelD #: 203

Company’s public statements; (e) the proceedings in a related securities class action, entitled U/tesch
v -Lannett Co., Inc., No. 2:16-cv-05932-WB (B.D. Pa.) (the “Securities Class Action”), (f) the
proceedings brought by the attorneys general of 40 states, captioned Connecticut v. Aurobindo
Pharma USA, Inc., No. 3:16-cv-02056 (D. Conn.) and its related actions (the “State AG Action”)’;
(g) the antitrust class actions consolidated under the caption in re: Generic Pharm. Pricing Antitrust
Litig., No. 2:16-md-02724-CMR (E.D. Pa.) (the “Antitrust Action”), (h) the U.S. Department of
Justice’s (“DOJ”) criminal investigation and indictments relating to the price fixing conspiracy (the
“DOJ Probe”); and (i) other publicly available information regarding the Company and the
Individual Defendants (defined below).
NATURE OF THE ACTTION

1. This is a shareholder derivative action (a demand refused derivative action) brought
on behalf of and for the benefit of Lannett, against certain of its officers and/or directors named as
defendants herein secking to remedy Defendants (defined below) violations of Section 14(a) of the
of the Securities Exchange Act of 1934 (the “Exchange Act’), and their breaches of fiduciary duties
and other wrongful conduct as alleged herein and that occurred from July 15, 2014 to the present
{Relevant Period ”) and relating to the Company’s alleged participation in various antitrust
schemes, and from February &, 2018 to the present (“Relevant Period 2”) relating to the Company’ s
misconduct surrounding its agreement with Jerome Stevens Pharmaceuticals (“JSP”}. Defendants’
actions have caused, and will continue to cause, substantial financial harm and other damages to
the Company, including damages to its reputation and goodwill.

2, The Company develops, manufactures, packages, markets, and distributes solid oral

 

u References herein to allegations in the “State AG Action 1” refer to its Amended Complaint filed on
June 15, 2018. State AG Action 2 refers to its separate Complaint filed on or about May 10, 2019,
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 3 of 114 PagelD #: 204

(tablets and capsules), extended release, topical, and oral solution finished dosage forms of drugs
that address a wide range of therapeutic areas. The Company derives the majority of its revenue
from the sale of drugs that are bioequivalent to certain patented drugs once their patent expires. At
least six of the Company’s drugs are part of various antitrust actions:

e Doxycycline Monohydrate;

® Levothyroxine,

° Digoxin;

e Acetazolamide;

° Ursodiol; and

° Baclofen.

3. And two of those drugs are part of the JSP Agreement:

° Levothyroxine and
e Digoxin
4. The following is a partial timeline of relevant events relating to the Company’s

alleged participation in various the antitrust schemes and the Company’s misconduct surrounding
its agreement with JSP, which events are more fully discussed herein:
e March 23, 2004 — The JSP Agreement;
° 2013 (and possibly earlier) — Start of the Company’s participation in antirust
schemes;
e August 19, 2013 - The JSP Agreement extension to March 23, 2019;
° 2014 — The DOJ and State AG investigations into price fixing and antitrust
schemes begin;

® July 2014 — The Company receives State AG interrogatories and subpoena;
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 4 of 114 PagelD #: 205

® November and December 2014 - The Company, Kevin Smith and others
served with DOJ grand jury subpoenas;

e June 2016 — The Company’s employee served with State AG interrogatories
and subpoena;

e 2016 — Start of Private Antirust, Consumer Protection, and Shareholder
lawsuits against the Company and others;

° December 2016 — The State AG Action commenced (the Company not a
party at this time);

® December 2016 — The Heritage executives criminally charged with antitrust
scheme;

e January 2017 — The Heritage executives plead guilty;

@ August 15, 2017 — The Direct Purchaser complaint against the Company and
others regarding Digoxin price fixing;

° September 25, 2017 — The Company announced that Arthur Bedrosian
(“Bedrosian”) would step down as Chief Executive Officer (“CEO”);

® December 31, 2017/January 2018 — Bedrosian as CEO ends and Timothy
Crew (“Crew”) as CEO begins;

° May 14, 2018 — The Company served with DOJ Civil Investigative Demand
regarding antitrust scheme;

e June 18, 2018 — The State AG Action 1 adding the Company and new drugs,
including Doxy Mono;

° June 30, 2018 — Kevin Smith (the Company’s Sr. VP of Sales and Marketing)

leaves Company;
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 5 of 114 PagelD #: 206

° August 15, 2019 — The Court denies joint motions to dismiss the Overarching

Conspiracy claims;

¢ May 10, 2019 — The State AG Action 2 filed; includes the Company and

Levothyroxine;

° May 31, 2019 — The Heritage criminally charged with antitrust scheme &

admitted wrongdoing; and

e August 30, 2019 — Martin P. Galvan (“Galvin”) (the Company’s Chief

Financial Officer (“CFO”)) retires.
The JSP Agreement

5; The Company’s primary supplier of bioequivalent drugs is JSP. Under the terms of
a distribution agreement, the Company receives drugs from JSP and sells them to the market. This
distribution agreement—referred to herein as the JSP Agreement—was initially negotiated by the
Company’s former CEO, Bedrosian, in March 2004. The JSP Agreement significantly favored the
Company by limiting JSP to increasing costs by 3% annually, while permitting the Company
unfettered retail price increases to as much as the market could handle. The JSP Agreement had no
profit-sharing provisions but did provide JSP with 4 million shares of the Company common stock,
and an additional 1.5 million shares at renewals.
6. The JSP Agreement was essential to the Company’s success as purchases of finished

goods from JSP accounted for 37% of the Company’s inventory purchases in fiscal year 2018, 36%
in fiscal year 2017 and 52% in fiscal year 2016. JSP supplied one of the Company’s most successful
drugs, Levothyroxine Sodium Tablets USP, whose net sales totaled $253.1 million, $187.0 million
and $190.4 million in fiscal year 2018, 2017 and 2016, respectively, or 37%, 30% and 35% of total

net sales, respectively. Another of the Company’s key products, Digoxin Tablets, was also supplied
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 6 of 114 PagelD #: 207

by JSP. Net sales of Digoxin tablets totaled $4.9 million and $9.5 million in fiscal years 2018 and
2017, respectively. Levothyroxine Sodium and Digoxin collectively accounted for 37% and 29%
of the Company’s total net sales in fiscal year 2018 and 2017, respectively.

7. After twelve (12) years of assisting the Company navigate the critical relationship
with JSP, including extending the initial contract in August 2013, Bedrosian was pushed out, and
on September 25, 2017, the Company announced that Bedrosian would step down as soon as a new
CEO was appointed. On December 21, 2017, the Company announced that Defendant Crew would
succeed Bedrosian, effective January 2, 2018.

8. The Company, immediately recognizing that Bedrosian’s departure might jeopardize
the relationship with JSP, stated in the February 8, 2018 Quarterly Earnings Call that Bedrosian
would be remaining on in a “strategic advisory role of the company” and “will be focused on
transitioning and strengthening our relationships with our key alliance partners of JSP.” This was
not enough, especially given the overhaul in core management that the new CEO, Crew performed
in an effort to cut costs and onboard Crew’s cronies from previous pharmaceutical positions. The
loss of Bedrosian’s leadership combined with Defendant Crew's new team and cost-cutting
measures spelled the end for the JSP relationship.

9. As the Company’s relationship with JSP became more strained, JSP made moves to
form strategic alliances with other drug distributors, yet despite these circumstances which made
non-renewal of the agreement more imminent, Defendants continued to portray that it was business
as usual for the Company, and failed to disclose that the Company was on the cusp of losing the
JSP Agreement .

10. _‘ Despite the increased unlikelihood of renewal of the JSP Agreement, on February 8,

2018, during a Quarterly Earnings Call, Defendant Crew stated: “We obviously have a very long
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 7 of 114 PagelID #: 208

mutually beneficial relationship with the JSP, they are a significant shareholder and would be happy
to add that to their share base. I’m optimistic, because of the number of things we have going on
between the two companies that there is a big need for us to continue to partner as we have in the
past.”
11. Throughout the Relevant Period, Defendants continued to make similar false and

misleading statements and omissions regarding the Company’s business, operations, and
compliance policies. Defendants made false and/or misleading statements and/or failed to disclose
that: (a) JSP would not be renewing the distribution agreement with the Company; and (b) as a
result of the foregoing, the Company’s public statements were false and misleading at all relevant
times.

12. On August 20, 2018, Defendants caused the Company issue a press release, stating:

Lannett Company, Inc, today said that its distribution agreement with Jerome

Stevens Pharmaceuticals (JSP), which expires on March 23, 2019, will not be

renewed,

The Steinlauf family advised us this past Friday evening that they will not renew

our agreement to distribute three JSP products: Butalbital, Aspirin, Caffeine with

Codeine Phosphate Capsules USP, Digoxin Tablets USP and Levothyroxine

Sodium Tablets USP, upon its expiration in March 2019,” said Tim Crew, chief

executive officer of Lannett. “The family has assured us of a continuous supply of

the products through March of next year. These products remain valuable assets for

us and are expected to significantly contribute to our financial performance in fiscal

2019. “While we are disappointed and intend to redouble our continuing efforts to

explore options for addressing our capital structure, we have been preparing for this

contingency, knowing that this outcome was a possibility.” [Emphasis added].

13. Upon the news of the non-renewal, the Company’s share price dropped $8.15, or
60.3%, to close at $5.35 on August 20, 2018.
Antitrust Enforcement Action

14. On June 18, 2018, the Company was named in an antitrust enforcement action lead

by the Connecticut Attomey General (“CTAG”). The Company is also the subject of an ongoing
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 8 of 114 PagelD #: 209

criminal investigation conducted by the Department of Justice (“DOJ”), which concerns the same
underlying wrongdoing that underlies the CTAG’s complaint. Further, more than 100 private
antitrust lawsuits were filed against the Company regarding its anticompetitive price-fixing
agreements, which were consolidated into a multidistrict litigation (“MDL”).

15. Defendants went out of their way to conceal their fraudulent conduct, offering a
variety of excuses for the price increases, such as industry consolidation, plant closures mandated
by the U.S. Food and Drug Administration (“FDA”), and/or elimination of unprofitable product
lines. Defendants have used an array of forums to spread these lies, including conference calls with
analysts, industry conferences, press releases, and even regulatory disclosures.

JURISDICTION AND VENUE

16. Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange Act of 1934
(the “Exchange Act’), this Court has jurisdiction over the claims asserted herein for violations of
Section 14(a) of the Exchange Act. This Court has supplemental jurisdiction over the remaining
claims under 28 U.S.C. § 1367.

17. This Court has jurisdiction over each defendant named herein because each
defendant is either a corporation that conducts business in and maintains operations in this District
or is an individual who has sufficient minimum contacts with this District to render the exercise of
jurisdiction by the District courts permissible under traditional notions of fair play and substantial
justice.

18. Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i) the
Company maintains its principal place of business and/or is incorporated in this District; (ii) one or
more of the defendants either resides in or maintains executive offices in this District; (iii) a

substantial portion of the transactions and wrongs complained of herein, including Defendants’
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 9 of 114 PagelD #: 210

primary participation in the wrongful acts detailed herein, and aiding and abetting and conspiracy
in violation of fiduciary duties owed to the Company, occurred in this District; and (iv) Defendants
have received substantial compensation in this District by doing business here and engaging in
numerous activities that had an effect in this District.

PARTIES
Plaintiffs

19. Plaintiff Michael Castrodale (“Plaintiff Castrodale”) acquired Lannett securities
during the Relevant Period and will continue to hold Lannett shares throughout the pendency of
this action. Plaintiff Castrodale will fairly and adequately represent the interests of the shareholders
in enforcing the rights of the corporation.

20. Plaintiff Ronald Sykes (‘Plaintiff Sykes”) acquired Lannett securities during the
Relevant Period and will continue to hold Lannett shares throughout the pendency of this action.
Plaintiff Sykes will fairly and adequately represent the interests of the shareholders in enforcing the
rights of the corporation.

Nominal Defendant

21. Nominal Defendant Lannett is a Delaware corporation with its principal executive
offices at 9000 State Road, Philadelphia, Pennsylvania 19136. The Company’s shares trade on the
NYSE under the ticker symbol “LCI.”

Director Defendants

22. Defendant Crew has served as the Company’s CEO and as a director since January
2018. For the fiscal year ended June 30, 2018, Defendant Crew received $1,329,781 in
compensation from the Company, which included $350,539 in salary, $400,016 in restricted stock

awards, $126,252 in option awards, and $52,971 in all other compensation.
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 10 of 114 PagelD #: 211

23. Defendant David Drabik (“Drabik”) has served as a Company director since January
2011 Defendant Drabik is and has served as a member of the following committees:
e Audit Committee — 2014 through the present;
® Compensation Committee — 2014 (Chair in 2014) through the present;
e Strategic Planning Committee — 2015 through the present; and
e Governance and Nominating Committee — 2014 through present (Chair).

24. For the fiscal year ended June 30, 2018, Defendant Drabik received $266,006 in
compensation from the Company, which included $116,000 in fees earned and $150,006 in stock
awards.

25. During the Relevant Period, Defendant Drabik (who is also an “Insider Trading
Defendant”) made the following sale of Company stock:

‘Date ___| No. of Shares ‘|Priee =| Proceeds
(02/08/15 _ _ 12,500 $61.55 $769,375

  

26. Defendant Jeffrey Farber (“Farber”) has served as a Company director since May
2006 and as Chairman of the Board from July 2012 to July 1, 2018. Defendant Farber is and has
served as a member of the Strategic Planning Committee from at least 2014 to the present.
Defendant Farber initially joined the Company in August 2003 as Secretary. For the fiscal year
ended June 30, 2018, Defendant Farber received $247,006 in compensation from the Company,
which included $97,000 in fees earned and $150,006 in stock awards.

27. During the Relevant Period, Defendant Farber (who is also an “Insider Trading

Defendant”) made the following sales of company stock:

—

 

| Date ___| No. of Shares | Price | Proceeds _|
02/12/15 25,000 _ $58.12 | $1,453,000
02/13/15 _ 10,000 $58.32 | $583,200

28. In addition, Defendant Farber is the owner of Auburn, a generic distributor used by

10
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 11 of 114 PagelD #: 212

the Company. During the fiscal years ended June 30, 2018, 2017, and 2016, the Company attributed
net sales of $3.9 million, $3.7 million and $3.1 million, respectively, to Auburn. The Company’s
accounts receivable also included amounts due from Auburn of $585,000 and $751,000 at June 30,
2018 and 2017, respectively.

29. Defendant Patrick G. LePore (“LePore”) has served as a Company director since
July 2017 and as Chairman of the Board since July 2018. Defendant LePore also is and has served
as a member of the Governance and Nominating Committee and the Strategic Planning Committee
since 2017. For the fiscal year ended June 30, 2018, Defendant LePore received $129,785 in
compensation from the Company, which included $94,000 in fees earned and $35,785 in stock
awards.

30. Defendant Albert Paonessa, HI (“Paonessa”) has served as a Company director
since July 2015. Defendant Paonessa has been a member of the Strategic Planning Committee since
2015 and has served as its Chairman since 2017. Defendant Paonessa was also a member of the
Compensation Committee from 2015 through 2017. For the fiscal year ended June 30, 2018,
Defendant Paonessa received $248,006 in compensation from the Company, which included
$98,000 in fees earned and $150,006 in stock awards,

31. In addition, since May 2017, Defendant Paonessa has served as the CEO of
KeySource, a generic distributor used by the Company. During the fiscal years ended June 30,
2018 and 2017, the Company attributed net sales of $1.9 million and $1.7 million to KeySource.
The company’s accounts receivable also included amounts due from KeySource of $514,000 and
$606,000 as of June 30, 2018 and 2017.

32. Defendant Paul Taveira (“Taveira”) has served as a Company director since May

2012. Defendant Taveira is and has served as a member of the following committees:

1]
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 12 of 114 PagelD #: 213

e Audit Committee — 2014 through the present;

e Governance and Nominating Committee — 2014 through the present; and

e Compensation Committee — 2014 through present (Chair from 2015 to the
present).

33. ‘For the fiscal year ended June 30, 2018, Defendant Taveira received $240,006 in
compensation from the Company, which included $90,000 in fees earned and $150,006 in stock
awards.

34. During the First Relevant Period, Defendant Taveira (who is also an “Insider Trading

Defendant”) made the following sales of company stock:

 

 

 

 

| Date No. of Shares | Price Proceeds
06/16/14 1000 $46.94 $46,940.00
| 03/06/15 2,500 _ $63.07 $157,675.00

 

 

35. Defendant John C. Chapman (“Chapman”) has served as a Company director since
July 2018. Defendant Chapman also serves as Chairman of the Audit Committee and as a member
of the Compensation Committee effective August 21, 2018.

36. Defendants Crew, Drabik, Farber, LePore, Paonessa, Taveira, and Chapman are
herein referred to as “Director Defendants.”
Former Director Defendants

37. Defendant Bedrosian served as the Company’s President from May 2002 until
December 2014 and as the Company’s CEO from January 2006 until his departure from the
Company in January 2018. Defendant Bedrosian also served as the Company’s Vice President of
Business Development in January 2002 until April 2002 and served as a Company director from
February 2000 to January 2002. Defendant Bedrosian was re-elected as a director in January 2006

and served as a Company director until his departure on December 31, 2017. Defendant Bedrosian

12
Case 1:19-cv-01746-MN-JLH Document16 Filed 10/04/19 Page 13 of 114 PagelD #: 214

was a member of the Strategic Planning Committee from 2014 through 2017 and served as its
Chairman in 2014.

38. Although Defendant Bedrosian left the Company on December 31, 2017, according
to the Company’s Schedule 14A filed with the SEC on December 10, 2018 (the “2018 Proxy
Statement”), for the fiscal year ended June 30, 2018, Defendant Bedrosian received $3,617,957 in
compensation from the Company, which included $381,635 in salary, $551,249 in restricted stock
awards, $34,999 in option awards, and $2,650,074 in all other compensation.

39. During the Relevant Period, Defendant Bedrosian (who is also an “Insider Trading

Defendant”) made the following sales of Company stock:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date | __|No.ofShares  _—_—s~Price Proceeds |
0715/14. 5,000 $47.19 $235,950 |
08/18/14 __| 5,000 _ $41.30 $206,500
09/16/14 __| 5,000 $40.05 | $200,250
| 10/15/14 5,000 $40.22 $201,100
11/17/14 5,000 $47.70 $238,500
12/15/14 5,000 | $43.81 $219,050
01/15/15 5,000 | $43.50 __ | $217,500 |
02/17/15 | 5,000 | $59.89 $299,450
04/15/15 | 5,000 | $69.43 $347,150
(OS/IS/IS 5000 853.27 "$266,350
| 06/15/15 | 5,000 — $56.31 | $281,550 |
07/15/15 5,000 | $61.92 | $309,600 |
08/17/15 5,000 | $52.81 | $264,050 |
09/15/15 5,000 | $55.64 $278,200 |

 

 

 

40. Defendant James M. Maher (“Maher”) served as a Company director from June
2013 until August 21, 2018. For the fiscal year ended December 31, 2018, Defendant Maher
received $240,006 in compensation from the Company. This included $90,000 in fees earned and
$150,006 in stock awards. Defendant Maher served as a member of the following committees:
e Audit Committee — 2014 through 2017 as its Chairman;

e Governance and Nominating Committee — 2014 through 2017; and

13
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 14 of 114 PagelD #: 215

e Compensation Committee — 2014 through 2017.

41. During the Relevant Period, Defendant Maher (who is also an “Insider Trading

Defendant”) made the following sale of company stock:

 

 

 

[Date ___| No. of Shares | Price | Proceeds
09/01/16 "1,478 $33.91 ' $50,118
Officer Defendants

42. Defendant Galvan served as the Company’s Vice President of Finance and Chief
Financial Officer (“CFO”) since August 2011. For the fiscal year ended June 30, 2018, Defendant
Galvan received $763,745 in compensation from the Company, which included $415,000 in salary,
$207,505 in restricted stock awards, $24,997 in option awards, $86,730 in non-equity incentive
plan compensation, and $29,513 in all other compensation.

43. Defendant Galvan retired from the Company as its Vice President of Finance and
CFO, effective August 30, 2019. As stated in the Form -K filed with the SEC on May 24, 2019:

Martin P. Galvan, the Vice President of Finance and Chief Financial Officer at

Lannett Company, Inc. (the “Company”), will retire and will terminate his

employment with the Company effective August 30, 2019, after the completion of

the audit for the Company’s fiscal year ending June 30, 2019 and the filing of the

Company’s Annual Report on Form 10-K for the fiscal year ending June 30, 2019.

The termination of Mr. Galvan’s employment will be deemed to be a termination

by the Company without Cause, as such term is defined in the Amended and

Restated Employment Agreement between the Company and Mr. Galvan dated as

of December 31, 2012.

44. Defendant John Kozlowski (“Kozlowski”) now serves as the Company’s Vice
President of Finance and CFO of the Company effective August 31, 2019. Prior to this position
Defendant Kozlowski served as the Company’s Chief of Staff and Strategy Officer since April
2018. Prior to that, Defendant Kozlowski served as the Company’s Chief Operating Officer in
October 2017, Vice President of Financial Operations & Corporate Controller in 2016, and as

Corporate Controller in 2009 when he joined the Company. For the fiscal year ended June 30,

14
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 15 of 114 PagelD #: 216

2018, Defendant Kozlowski received $596,314 in compensation from the Company. This included
$325,000 in salary, $171,624 in restricted stock, $67,921 in non-equity incentive plan
compensation, and $31,796 in all other compensation.

| 45. The Director Defendants and Defendants Bedrosian, Maher, Galvan and Kozlowski
are herein referred to as “Defendants.”
Non-Party Director

46. Non-Party Melissa V. Rewolinski, Ph.D. (“Rewolinski”) was appointed as a
Director of the Company on May 20, 2019, to become effective July 1, 2019.

Non-Part, Officers

47. Non-Party Maureen Cavanaugh (“Cavanaugh”) joined the Company as Senior
Vice President and Chief Commercial Operations officer in 2018. Cavanaugh is responsible for
overseeing operations including sales and marketing, research and development (R&D) and
regulatory affairs. Prior to joining the Company, Cavanaugh was the senior vice president, chief
commercial officer, North America Generics, at Teva Pharmaceuticals USA (“Teva”), where she
held that position for the last five of her eight years at Teva. Cavanaugh is a named defendant in
the State AG Action.

48. Non-Party Tracy Sullivan DiValerio (“Sullivan”) has been employed at the
Company since 2007 and is currently the Director of National Accounts. Sullivan is a named
defendant in the State AG Action.

49.  Non-Party Kevin R. Smith (“Smith”) joined the Company in January 2002 as Vice
President of Sales and Marketing, and ultimately was promoted to the position of Senior Vice
President of Sales and Marketing. On June 22, 2018, the Company announced that Smith “...will

terminate his employment with the Company effective June 30, 2018.” On June 15, 2018, Smith

15
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 16 of 114 PagelD #: 217

exercised options of the Company for $192,600. A review of his stock trading history shows he
sold Company stock several times during the height of its value in 2014 and 2015.
THE COMPANY CORPORATE GOVERNANCE

50. As members of the Company’s Board, the Director Defendants were held to the
highest standards of honesty and integrity and charged with overseeing the Company’s business
practices and policies and assuring the integrity of its financial and business records.

51. The conduct of the Director Defendants complained of herein involves a knowing
and culpable violation of their obligations as directors and officers of the Company, the absence of
good faith on their part, and a reckless disregard for their duties to the Company and its investors
that the Director Defendants were aware posed a risk of serious injury to the Company.

52. In seeking to meet its corporate governance responsibilities the Company has and
publishes on its website, four governance memos: (1) Code of Business Conduct and Ethics, (2)
Corporate Governance Guidelines, (3) Whistleblower Policy, and (4) Board Diversity Policy.
Additionally, the Company maintains four Board level committees; (1) Audit Committee, (2)
Compensation Committee, (3) Governance and Nominating Committee, and (4) Strategic Planning
Committee.

Code of Business Conduct and Ethics

53. The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”)
states that it “has been adopted to foster and promote a common set of fundamental values and
operating principles. This Code applies to all employees, officers and directors, of the Company
and its subsidiaries.”

54. The Code of Conduct provides that the Company’s employees, officers, and

directors should avoid gaining unfair advantages through, inter alia, misrepresenting material facts.

16
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 17 of 114 PagelD #: 218

The Code of Conduct specifically states that “[e]ach employee, officer and director should endeavor
to deal fairly with the Company’s customers, suppliers, competitors and employees. No one should
take unfair advantage of anyone through manipulation, concealment, abuse of privileged
information, misrepresentation of material facts, or any other unfair-dealing practice.”

55. Under a section titled, “Company Assets,” the Code of Conduct outlines the
responsibility of the Company employees, officers, and directors with respect to Company assets,
stating in relevant part, “[a]ll employees, officers and directors shall protect the Company’s assets
and ensure they are being used efficiently and for legitimate business purposes. Theft, carelessness
and waste have a direct impact on the Company’s profitability.

56. |The Code of Conduct also emphasizes the Company’s compliance with laws and
regulations, stating in relevant part:

Compliance

The Company promotes compliance with laws, including insider trading laws, and

rules and regulations such as Standard Operating Procedures (SOPs), current Good

Manufacturing Practices (CGMPs), Good Laboratory Practices (GLPs). The

Company will conduct periodic audits of compliance with the Code and

investigations will be performed to determine validity of any allegations of

wrongdoing. Violations of the Code will be addressed promptly and consistently

upon the outcome of such investigations. Anyone determined to be involved in such

violations will face disciplinary penalties up to including termination, as appropriate.

57. | The Code of Conduct also provides reporting guidelines for suspected violations of
laws, rules, regulations, or the Code of Conduct stating in relevant part:

Reporting

The Company promotes ethical behavior and encourages employees to talk to

supervisors, managers or other appropriate personnel when in doubt about the best

course of action in a particular situation. Additionally, employees are required to

report violations of laws, rules, regulations or the Code to appropriate personnel. In

order to encourage reporting of such violations it is Company policy to prohibit

retaliation for reports made in good faith. Any person who takes action in retaliation
against an employee who has raised an issue in good faith will be subject to

17
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 18 of 114 PagelID #: 219

disciplinary actions up to and including termination, as appropriate.

58. Defendants violated the Code of Conduct by allowing the Company to engage in the
Anti-Competitive Misconduct in violation of applicable state and federal laws, and the scheme to
issue materially false and misleading statements to the public and to facilitate and disguise
Defendants’ insider sales and violations of law, including breaches of fiduciary duty, waste of

corporate assets, unjust enrichment, and violations of Section 14(a) of the Exchange Act.

Corporate Governance Guidelines

59. |The Company’s undated Corporate Governance Guidelines represents that the
Company has an insider trading policy. No insider trading policy is published on the Company’s
website and is not included in any of its corporate governance documents other than brief mentions
in its Code of Conduct and herein. The Company’s Corporate Governance Guidelines provide in
relevant part:

The Board of Directors (the “Board”) of Lannett Company, Inc. (the “Company”)
has adopted the corporate governance guidelines (the “Guidelines”) set forth below
to promote the effective functioning of the Board and its committees, to promote
the interests of the stockholders, and to provide a common set of expectations for
the Board, its committees, individual Directors and management. The Board shall
regularly review the Guidelines for appropriateness and effectiveness.

Board Role and Responsibilities

The Board is elected by the Company’s stockholders to provide oversight of the
Company’s business and affairs. Among its duties, the Board shall appoint the
Company's Chief Executive Officer (the “CEO”), approve the appointment of the
executive officers, monitor the operating performance and financial condition of
the Company, ensure the Company’s adherence to corporate governance standards,
approve significant transactions, and establish the strategic direction of the
Company. The Company’s officers are responsible for presenting strategic plans
to the Board for review and approval and for implementation of such plans. The
Board is also responsible for reviewing the major risks facing the Company and
helping develop strategies to address these risks, and establishing policies
designed to maintain the financial, legal and ethical integrity of the Company.

* *

18
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 19 of 114 PagelD #: 220

Committees of the Board

The Board has four standing committees: Audit Committee, Compensation
Committee, Governance and Nominating Committee, and Strategic Planning
Committee. The Board may establish and maintain other committees and/or
subcommittees from time to time as it deems necessary and appropriate. Each
committee and/or subcommittee shall operate under a written charter approved by
the Board. Each committee shail report regularly to the Board concerning actions
and significant issues taken and discussed. Each Committee will consist of no
fewer than three Directors. The Audit, Compensation, and Governance and
Nominating Committees shall consist solely of independent Directors, as defined
by the NYSE. In addition, Directors who serve on the Audit Committee must be
independent within the meaning of the NYSE criteria for Audit Committee
members. Committee members are appointed by the full Board upon the
recommendations of the Governance and Nominating Committee. Committees may
elect Committee Chairpersons, unless a Chairperson is designated by the Board.
[Emphasis added].

Audit Committee Charter

60. The Company has an Audit Committee Charter published on its website, which
outlines the responsibilities of the Audit Committee. The Company’s Audit Committee Charter
states that it was approved by the Board of Directors on April 23, 2014. On information and belief,
Plaintiff alleges that this charter reflects and contains amendments to its earlier charter. This
information and belief is based on a review of the Company’s 2013 Proxy Statement which states
that the “Audit Committee operates pursuant to a written charter adopted by the Board.”

61. The Audit Committee Charter states in relevant part:

Purpose

The Audit Committee (the ““Committee”) is established by the Board of Directors

(the “Board”) of Lannett Company, Inc. (the “Company”) for the purpose of

assisting the Board’s oversight of the:

Conformity, in all material respects, of the Company’s financial statements filed
with the SEC, with generally accepted accounting principles

e Company’s systems of internal control over financial reporting

e Company’s processes for monitoring compliance with legal and regulatory
requirements

19
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 20 of 114 PagelD #: 221

* Independent Auditor’s qualifications, compensation, performance, results and
independence
e Performance and results of the Company’s internal audit function

ook

Additional Responsibilities

* oe &

The Committee shall discuss the Company’s policies with respect to risk
assessment and risk management, including the risk of fraud. The Committee shall
also discuss the Company’s significant enterprise risks and the procedures
Management has developed to monitor, manage and mitigate such exposures.
[Emphasis added].
Compensation Committee Charter
62. The Company has a Compensation Committee Charter (dated January 23, 2019),
published on its website, which outlines the responsibilities of the Compensation Committee. As
stated in this charter, the purpose of the Compensation Committee includes:
e Establishing the Company’s compensation philosophy which serves as
the foundation for all policies and programs involving employee
remuneration;
e Determining the CEO’s compensation based on corporate goals and
objectives;
e Advising the Board with respect to non-CEO executive officer
compensation

Governance and Nominating Committee Charter

63. | The Company has a Governance and Nominating Committee Charter (dated October
30, 2018), published on its website, which outlines the responsibilities of the Governance and
Nominating Committee. As stated in this charter, the purpose of the Compensation Committee
includes developing and recommending to the Board the corporate governance guidelines and

reassessing the adequacy of these guidelines.

Stratevic Planniny Committee Charter

20
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 21 of 114 PagelID #: 222

64. The Company has an Audit Committee Charter (dated January 20, 2015), published
on its website, which outlines the responsibilities of the Strategic Planning Committee. The
Strategic Planning Committee Charter states, in relevant part:

Purpose

The Strategic Planning Committee (the “Committee”) is established by the Board
of Directors (the “Board”) of Lannett Company, Inc. (the “Company’”) for the
purpose of assisting the Board in fulfilling its strategic planning duties such as:

Overseeing the implementation of the strategic plan and related initiatives
Identifying and evaluating corporate development opportunities
Developing criteria for use in evaluating potential strategic investments
Assisting management to identify critical strategic issues facing the
organization

e Assessing potential mergers and acquisitions

* AR

Responsibilities

In addition to other responsibilities which may be assigned from time to time by
the Board, the Committee is responsible for the following matters:

Strategic Planning

The Committee shall assist management in developing and refining a strategic plan
which identifies specific long-term goals and business objectives determined to be
in the Company’s best interest. This includes helping management identify
opportunities such as mergers and acquisitions, joint ventures, new markets or
products lines, acquisition or disposition of capital assets, equity and debt funding
and modifications of existing capital structure, dividend policy, and stock offerings,
repurchase programs and reverse splits. Additionally, the Committee shall evaluate
the progress and effectiveness of the strategic plan, recommend changes to the plan
where necessary or advisable and evaluate other issues or opportunities.

DUTIES OF THE DIRECTOR DEFENDANTS
65. By reason of their positions as officers, directors, and/or fiduciaries of the Company
and because of their ability to control the business and corporate affairs of the Company, the

Director Defendants owed the Company and its shareholders the fiduciary obligations of trust,

21
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 22 of 114 PagelD #: 223

loyalty, good faith and due care, and were and are required to use their utmost ability to control and
manage the Company in a fair, just, honest, and equitable manner. The Director Defendants were
and are required to act in furtherance of the best interests of the Company and its shareholders.

66. Each director and officer of the Company owes to the Company and its shareholders
the fiduciary duty to exercise good faith and diligence in the administration of the affairs of the
Company and in the use and preservation of its property and assets, as well as the highest obligations
of fair dealing. In addition, as officers and/or directors of a publicly held company, the Director
Defendants had a duty to promptly disseminate accurate and truthful information regarding the
Company’s operations, finances, financial condition, and present and future business prospects so
that the market price of the Company’s stock would be based on truthful and accurate information.

67. The Director Defendants, because of their positions of contro] and authority as
directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise
control over the wrongful acts complained of herein, as well as the contents of the various public
statements issued by the Company. Because of their advisory, executive, managerial and directorial
positions with the Company, each of the Defendants had access to adverse non-public information
about the financial condition, operations, sales and marketing practices, and improper
representations of the Company.

68. To discharge their duties, the officers and directors of the Company were required
to exercise reasonable and prudent supervision over the management, policies, practices, and
controls of the financial affairs of the Company. By virtue of such duties, the officers and directors
of the Company were required to, among other things:

(a) Ensure that the Company complied with its legal obligations and

requirements, including acting only within the scope of its legal authority and disseminating

22
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 23 of 114 PagelD #: 224

truthful and accurate statements to the SEC and the investing public;

(b) Conduct the affairs of the Company in an efficient, businesslike manner so
as to make it possible to provide the highest quality performance of its business, to avoid
wasting the Company’s assets, and to maximize the value of the Company’s stock;

(c) Properly and accurately guide investors and analysts as to the true financial
condition of the Company at any given time, including making accurate statements about
the Company’s business prospects, and ensuring that the Company maintained an adequate
system of financial controls such that the Company’s financial reporting would be true and
accurate at all times;

(d) Remain informed as to how the Company conducted its operations, and, upon
receipt of notice or information of imprudent or unsound conditions or practices, make
reasonable inquiries in connection therewith, take steps to correct such conditions or
practices, and make such disclosures as necessary to comply with federal and state securities
laws;

(e) Ensure that the Company was operated in a diligent, honest, and prudent
manner in compliance with all applicable federal, state and local laws, and rules and
regulations; and

(f) Ensure that all decisions were the product of independent business judgment
and not the result of outside influences or entrenchment motives.

69. Each Director Defendant, by virtue of his position as a director and/or officer, owed
to the Company and to its shareholders the fiduciary duties of loyalty, good faith, and the exercise
of due care and diligence in the management and administration of the affairs of the Company, as

well as in the use and preservation of its property and assets. The conduct of the Director

23
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 24 of 114 PagelD #: 225

Defendants complained of herein involves a knowing and culpable violation of their obligations as
directors and officers of the Company, the absence of good faith on their part, and a reckless
disregard for their duties to the Company and its shareholders that the Director Defendants were
aware or should have been aware posed a risk of serious injury to the Company.

70. The Director Defendants breached their duties of loyalty and good faith by causing
the Company to misrepresent the information as detailed infra. The Director Defendants’ subjected
the Company to the costs of defending, and the potential liability from, the Securities Class Action
(and related lawsuits). As a result, the Company has expended, and will continue to expend,
significant sums of money.

71. The Director Defendants’ actions have irreparably damaged the Company’s
corporate image and goodwill.

CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

72. Incommitting the wrongful acts alleged herein, Defendants have pursued, or joined
in the pursuit of, a common course of conduct, and have acted in concert with and conspired with
one another in furtherance of their wrongdoing. Defendants caused the Company to conceal the
true facts as alleged herein. Defendants further aided and abetted and/or assisted each other in
breaching their respective duties.

73. | The purpose and effect of the conspiracy, common enterprise, and/or common
course of conduct was, among other things, to: (a) facilitate and disguise Defendants’ violations of
law, including breaches of fiduciary duty, gross mismanagement, waste of corporate assets, and
violations of Section 14(a) of the Exchange Act; and (b) conceal adverse information concerning
the Company’s operations, financial condition, legal compliance, future business prospects and

internal controls.

24
Case 1:19-cv-01746-MN-JLH Document16 Filed 10/04/19 Page 25 of 114 PagelD #: 226

74. Defendants accomplished their conspiracy, common enterprise, and/or common
course of conduct by causing the Company purposefully, recklessly, or negligently to conceal
material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance
of this plan, conspiracy, and course of conduct, Defendants collectively and individually took the
actions set forth herein. Because the actions described herein occurred under the authority of the
Board, each of Defendants, who are, or were at relevant times, directors of the Company, was a
direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or common
course of conduct complained of herein.

75. Each of Defendants aided and abetted and rendered substantial assistance in the
wrongs complained of herein. In taking such actions to substantially assist the commission of the
wrongdoing complained of herein, each of Defendants acted with actual or constructive knowledge
of the primary wrongdoing, either took direct part in, or substantially assisted the accomplishment
of that wrongdoing, and was or should have been aware of his or her overall contribution to and
furtherance of the wrongdoing.

76.  Atall times relevant hereto, each of Defendants was the agent of each of the other
Defendants and of the Company and was at all times acting within the course and scope of such
agency.

SUBSTANTIVE ALLEGATIONS
Background and the Lannett/JSP Relationship

77. The Company develops, manufactures, packages, markets, and/or distributes solid
oral (tablets and capsules), extended release, topical, and oral solution finished dosage forms of
drugs that address a wide range of therapeutic areas. The Company also produces, through its

subsidiary, Cody Laboratories, Inc., active pharmaceutical ingredients. The Company derives the

25
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 26 of 114 PagelD #: 227

majority of its revenue from the sale of drugs that are bioequivalent to certain patented drugs once
their patent expires (i.e., generic drugs). As such, the Company’s manufacture and/or sale of its
generic drugs constitute its “core operation”.

78. In fact, in its various annual reports filed with the SEC on Forms 10-K, the Company
identifies its “Key Products” which since at least 2009 to the present has included four of the drugs
that are part of the multiple antitrust lawsuits in some or each of those years; Levothyroxine,
Digoxin, Ursodiol, and Acetazolamide. As stated in its annual reports and as summarized below,

from 2009 to 2015, Levo and Digoxin accounted for a majority of its net sales:

 

 

| Fiscal Fiscal | Fiscal | Fiscal | Fiscal | Fiscal | Fiscal
| Year | Year Year | Year Year Year Year
2009 2010 = - 2011 | 2012 2013 2014 2015

| 62% | 58% | 55% | 50% | 46% | 57% 50%

79. | Many of the Company’s products are manufactured by others — primarily JSP — and
distributed by the Company. The Company’s contract with JSP was one of the most critical, if not
the most critical, contract that the Company had. Purchases of finished goods inventory from JSP
accounted for 37%, 36% and 52% of the Company’s inventory purchases in fiscal years 2018, 2017
and 2016, respectively. The Company reported that the value of products from the contract with
JSP was $253 million in fiscal 2018, including $245.9 million from levothyroxine sodium tablets,
up from the $174 million in total net revenue reported for levothyroxine sodium tablets in fiscal
2017. Finished goods from JSP accounted for 37% of the Company’s inventory purchases in fiscal
year 2018, 36% in fiscal year 2017 and 52% in fiscal year 2016.

80. Levothyroxine Sodium and Digoxin, both supplied by JSP, collectively accounted
for 29% of the Company’s total net sales in fiscal year 2017. The Company’s top-seller is
Levothyroxine and the Company’s gross margin on it is 60%. Both Levothyroxine and Digoxin

have a narrow therapeutic index, which means that under-dosing is ineffective, while overdosing

26
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 27 of 114 PagelD #: 228

can be lethal. This leads consumers to be loyal to manufacturers once they find a dosage and
formulation that works. This customer loyalty, in tum, makes demand more stable. Through JSP,
the Company enjoyed up to a 14% market share of Digoxin throughout the duration of the JSP
agreement, while enjoying a 10% market share of Levothyroxine. The Company’s Levothyroxine
net sales totaled $253.1 million, $187.0 million and $190.4 million in fiscal year 2018, 2017 and
2016, respectively, or 37%, 30% and 35% of total net sales, respectively, while net sales of Digoxin,
also supplied by JSP, totaled $4.9 million and $9.5 million in fiscal years 2018 and 2017,
respectively. Levothyroxine and Digoxin collectively accounted for 37% and 29% of the
Company’s total net sales in fiscal year 2018 and 2017, respectively.

81. The JSP Agreement, first entered into on March 23, 2004, was negotiated by
Defendant and former CEO Bedrosian, whereby JSP would make the formulation and stamp out
the pill and the Company would just distribute the product. The terms of the agreement were in
favor of the Company as it allowed the Company to greatly increase prices on Levothyroxine, while
capping JSP at raising prices only 3% per year. During the contract, Bedrosian increased margins
on Levothyroxine at 200% clips, thus generating increase margin for the Company while capping
JSP’s benefit. As part of the agreement, the Company issued JSP 4 million shares of the Company,
which equated to approximately 17% of the outstanding shares at the time.

82. Bedrosian had a close relationship with JSP, and despite the lop-sided terms of the
JSP Agreement, Bedrosian was able to negotiate an extension of the initial contract. On August
19, 2013, the JSP Agreement was amended to continue for a five-year term with an expiration date
of March 23, 2019. The extension of the initial contract allowed the Company to continue as the
exclusive distributor in the United States of three JSP products: Butalbital, Aspirin, Caffeine with

Codeine Phosphate Capsules USP; Digoxin Tablets USP; and Levothyroxine Sodium Tablets USP

27
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 28 of 114 PagelID #: 229

As part of the Amendment, JSP was issued an additional 1.5 million shares, triggering the Company
to record a $20.1 million expense in cost of sales, which represented the fair value of the shares on
August 19, 2013. If the parties were to agree to a second five-year extension from March 23, 2019
to March 23, 2024, the Company was required to issue to JSP or its designees an additional 1.5
million shares of the Company’s common stock. Maintaining the Company’s share price was
important to the Company for a number of traditional reasons, but more importantly, because a high
share price would make renewing the Agreement more attractive to JSP.

83. The only risk warming in the Company’s periodic SEC filings related to JSP stated:
“During the renewal term of the JSP Agreement, the Company is required to use commercially
reasonable efforts to purchase minimum dollar quantities of JSP products, There is no guarantee
that the Company will be able to meet the minimum purchase requirements. If the Company does
not meet the minimum purchase requirements, JSP’s sole remedy is to terminate the JSP
Distribution Agreement.” The risk factors made no mention of any risks related to JSP’s failure to
provide products nor of JSP failing to renew the contract.

84. Bedrosian was eager to lead the Company to continued growth and success. On
November 27, 2015, the Company announced the acquisition of Kremers Urban Pharmaceuticals
Inc. This acquisition was very costly. The acquisition was financed by a combination of proceeds
of a recently completed $1.285 billion debt financing and cash on hand. The Company entered into
a $1.035 billion secured credit facility and issued $250 million of senior unsecured notes, the
proceeds of which were used to fund the acquisition and related transaction costs. The secured
credit facility comprised a $910 million term loan facility and a $125 million revolving credit
facility

85. The Kremers Urban acquisition did not go as well as Bedrosian had planned, the

28
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 29 of 114 PagelD #: 230

debt from the acquisition weighed heavily on the Company. Between the time of the Company’s
deal to buy Kremers Urban until the announcement, Kremers Urban notified the Company that “a
key customer has taken steps to transition its purchases of certain product lines.” Those product
lines represented about $87 million of Kremers’ $463 million in annual revenues for 2014. In
February 2016, the Company announced that it would cut 20% of the workforce to streamline
operations, reduce costs, and adapt to the acquisition of Kremers Urban. The stock price fell
following this announcement. The workforce cuts were not enough, and Bedrosian soon began
increasing the Company’s drug prices precipitously. Then, in October 2016, the Company’s stock
price plummeted further when the FDA announced its plan to withdraw approval of its generic
treatment for attention deficit hyperactivity disorder. The Company had acquired methylphenidate
hydrochloride product, a bioequivalent of Concerta, during the purchase of Kremers Urban.

86. The Company’s Board had had enough of Bedrosian and the burdensome debt
incurred during his leadership. On September 25, 2017, the Company announced that Bedrosian
would step down as soon as a new CEO was appointed. Thus, after almost twelve (12) years of
carefully helping the Company navigate the precarious and critical relationship with JSP, including
extending the initial contract in August 2013, Bedrosian was pushed out. On December 21, 2017
the Company announced that Defendant Crew would succeed Bedrosian on January 2, 2018.

87. The Company, immediately recognizing that Bedrosian’s departure might jeopardize
the fragile relationship with JSP, stated in the February 8, 2018 Quarterly Earnings Call that
Bedrosian would be remaining on in a “strategic advisory role of the company” and “will be focused
on transitioning and strengthening our relationships with our key alliance partners of JSP.” This
was not enough, especially given the overhaul in core management that the new CEO, Defendant

Crew performed in an effort to cut costs and onboard Crew’s cronies from previous pharmaceutical

29
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 30 of 114 PagelD #: 231

positions. The loss of Bedrosian’s full leadership combined with Defendant Crew’s new team and
aggressive cost-cutting measures spelled the end for the JSP relationship. Bedrosian also realized
that the JSP Agreement was doomed without his leadership, and thus sold approximately $2.5
million of his shares of the Company in November 2017.

88. A number of former Company employees, including a director of Procurement, a
SAP analyst, two Regional Sales Directors, and a National Sales Director, reaffirmed the
importance of Bedrosian to the Company’s relationship with JSP. These employees were not
surprised when the Agreement was not renewed. One noted that “the relationship with JSP walked
away when Arthur Bedrosian was asked to leave.” Another employee, the National Sales Director,
even noted that he thought that Bedrosian and Bedrosian’s ‘right hand man,’ Kevin Smith, may
have known the relationship with JSP was going to end and sold a lot of stock before the news came
out in anticipation of the stock drop that would come when the news of JSP’s non-extension was
revealed to the public.

89. Asearly as July 2014, JSP formed a partnership with Gemini Labs for Levothyroxine
distribution. Gemini Labs distributes multiple forms of Levothyroxine. In May 2018, Amneal
Pharmaceuticals acquired Gemini Laboratories.

Backyround and Lannett’s Antitrust Activities

90. Today, the generic pharmaceutical industry accounts for nearly 90% of all
prescriptions written in the United States,

91. As generic drugs enter the market, competition typically leads to dramatic reductions
in price. Generic versions of brand name drugs are priced lower than the brand-name versions.
Under most state laws, generic substitution occurs automatically, unless the prescriber indicates on

the prescription that the branded drug must be “dispensed as written.”

30
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 31 of 114 PagelD #: 232

92, =‘ Typically, as additional generic drug manufacturers enter a particular drug market,
competition pushes the price down even further. Frequently, the price of a generic drug will end
up as low as 20% of the branded price or even lower, except when there are price-fixing
arrangements between “competitors”.

93. In or around 2014, the DOJ began its investigation into the possibility of pricing
collusion among makers of generic drugs. Around the same time, the State of Connecticut began

its investigation (“State AG investigation”) into suspicious price increases for certain generic drugs.

4
EE 4010 Defendants knew that the investigation related

to one of its drugs, Digoxm, as it disclosed in its Form 10-K for the fiscal year ending June 30, 2014
and filed with the SEC on August 29, 2014 (the “2014 10-K”):
Connecticut Attorney General Inquiry

In July 2014, the Company received interrogatories and subpoena from the State of
Connecticut Office of the Attorney General concerning its investigation into pricing
of digoxin. According to the subpoena, the Connecticut Attorney General is
investigating whether anyone engaged in any activities that resulted in (a) fixing,
maintaining or controlling prices of digoxin or (b) allocating and dividing
customers or territories relating to the sale of digoxin in violation of Connecticut
antitrust law. The Company maintains that it acted in compliance with all
applicable laws and regulations and intends to cooperate with the Connecticut
Attorney General’s investigation.

95. Additionally, Defendants knew that the Company’s success was due to price
increases. As stated in its 2014 10-K:

Product price increases contributed $157.3 million to the overall increase in net
sales, partially offset by decreased volumes of $24.2 million.

* ke

Gross profit for the fiscal year ended June 30, 2014 increased 169% to $154.4
million or 56% of net sales. In comparison, gross profit for the fiscal year ended
June 30, 2013 was $57.4 million or 38% of net sales. The gross profit percentage

31
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 32 of 114 PagelD #: 233

change for the fiscal year ended June 30, 2014 was mainly attributable to changes
in the mix of products sold and product price increases, as discussed above, offset
by the charge related to the JSP contract renewal, which negatively impacted gross
margin by 7 percentage-points.

96,
ES De fensents scknovleiged

these investigations in its Form 10-K for the fiscal year ending June 30, 2015 and filed with the
SEC on August 27, 2015 (the “2015 10-K”} in addition to and repeating the Connecticut Attorney
General Inquiry information (including its reference to Digoxin) contained in the 2614 10-K and
adding:
Federal Investization into the Generic Pharmaceutical Indusu.
In fiscal year 2015, the Company and certain affiliated individuals each were served
with a grand jury subpoena relating to a federal investigation of the generic
pharmaceutical industry into possible violations of the Sherman Act. The
subpoenas request corporate documents of the Company relating to corporate,
financial, and employee information, communications or correspondence with
competitors regarding the sale of generic prescription medications, and the
marketing, sale, or pricing of certain products, generally for the period of 2005
through the dates of the subpoenas.
Based on reviews performed to date by outside counsel, the Company currently
believes that ithas acted in compliance with ail applicable laws and regulations and
continues to cooperate with the federal investigation.
97. Though not specifically disclosed in °s 2015 10-K, Defendants knew or should have
known that one of its referenced “affiliated individuals [] served with a grand jury subpoena” was

Kevin Smith.
98. Additionally, Defendants knew that the Company’s continued success was due to
price increases. As stated in its “2015 10-K:

Product price increases contributed $157.3 million to the overall increase in net
sales, partially offset by decreased volumes of $24.2 million.

*e+

32
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 33 of 114 PagelD #: 234

Gross profit for the fiscal year ended June 30, 2015 increased 98% to $306.4 million
or 75% of net sales. In comparison, gross profit for the fiscal year ended June 30,
2014 was $154.4 million or 56% of net sales. The gross profit percentage change
for the fiscal year ended June 30, 2015 was mainly attributable to product price
increases. The remaining increase was due to the charge related to the JSP contract
renewal, which negatively impacted gross margin percentage by 7 percentage
points in Fiscal Year 2014.

©

GE In its Form 10-K for the fiscal year ending June 30, 2016 and filed with the SEC on August
29, 2016 (the “2016 10-K”), Defendants again acknowledged that in July 2014 it received
interrogatories and subpoena from the State of Connecticut Office of the Attorney General. In the
2016 10-K, Defendants also restated the 2015 10-K disclosure about the federal investigation into
the generic pharmaceutical industry. The Company’s disclosure regarding the status of the State
AG matter repeated what was contained in its 2014 10-K and 2015 10-K, but added:

In June 2016, the Connecticut Attorney General issued interrogatories and a

subpoena to an employee of the Company in order to gain access to documents and

responses previously supplied to the Department of Justice.

106. On information and belief, based at least in part on the State AG investigation and
DO] imvestigation, the Company did not continue with its pattern of price increase to bolster its
bottom line. As stated in its “2016 10-K:

Gross profit, including the $23.6 million settlement agreement, decreased $19.9

million to $286.5 million, compared to the prior year period and gross profit

percentage decreased to 53% compared to 75% in Fiscal 2015. Excluding the

impact of KUPI and the settlement agreement, gross profit as a percentage of net
sales decreased to 71%.

Revenues from the KUP!? acquisition of $165.6 million and increased volumes of
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 34 of 114 PagelD #: 235

$38.7 million contributed to the overall] increase in net sales, partially offset by
product price decreases of $45.0 million. [Emphasis added].

101. On December 14, 2016 and as a result of its investigation, the DOJ announced that
two pharmaceutical executives, Jeffrey Glazer (“Glazer”) and Jason Malek (“Malek”), were
charged with price fixing, bid rigging, and customer allocation conspiracies related to glyburide, a
drug that treats diabetes and doxycycline byclate, an antibiotic. It was later disclosed that Giazer
and Malek are former executives of Heritage Pharmaceuticals Inc. (“Heritage”).

102. On or about January 10, 2017, Glazer and Malek pleaded guilty to price fixing
charges related to the certain identified generic drugs. Sentencing for Glazer and Malek is to occur

in September 2019.

 —“C™sSCSC‘CNCCsCiés
SSS»)

GR Defendants acknowiedged these investigations and the filing of the State AG Action in
its Form 10-K for the fiscal year ending June 30, 2017 and filed with the SEC on August 28, 2017
(the “2017 10-K”):

Connecticut Attorne:: General Fnqui:,

In July 2014, the Company received interrogatories and subpoena from the State of
Connecticut Office of the Attorney General concerning its investigation into the
pricing of digoxin. According to the subpoena, the Connecticut Attorney General
is investigating whether anyone engaged in any activities that resulted in (a) fixing,
maintaining or controlling prices of digoxin or (b) allocating and dividing
customers or territories relating to the sale of digoxin in viclation of Connecticut
antitrust law. In June 2016, the Connecticut Attorney General issued
interrogatories and a subpoena to an employee of the Company in order to gain
access to documents and responses previously supplied to the Department of
Justice. fa December 2016, the Connecticut Attorney General, joined by
numerous other State Attorney General, filed a civil complaint alleging that six
pharmaceutical companies engaged in anti-competitive behavior related to
Doxycycline Hyclate and Gliburide. The Company was not named in the action
and does not compete on the products that formed the basis of the complaint.
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 35 of 114 PagelD #: 236

The Company maintains that it acted in compliance with all applicable laws and
regulations and continues to cooperate with the Connecticut Attorney General’s
investigation.

Federal Investivation into the Generic Pharmaceutical Industr\:

In fiscal years 2015 and 2016, the Company and certain affiliated individuals each
were served with a grand jury subpoena relating to a federal investigation of the
generic pharmaceutical industry into possible violations of the Sherman Act. The
subpoenas request corporate documents of the Company relating to corporate,
financial and employee information, communications or correspondence with
competitors regarding the sale of generic prescription medications and the
marketing, sale, or pricing of certain products, generally for the period of 2005
through the dates of the subpoenas,

Based on reviews performed to date by outside counsel, the Company currently
believes that it has acted in compliance with all applicable laws and regulations and
continues to cooperate with the federal investigation. [Emphasis added].

104, Defendants also were apprised of the status Private Antitrust, Consumer Protection
Litigation, and Shareholder Litigation as disclosed in its 2017 10-K:
Private Antitrust and Consumer Protection Litivation

The Company and certain competitors have been named as defendants in a number
of lawsuits filed in 2016 and 2017 alleging that the Company and certain generic
pharmaceutical manufacturers have conspired to fix prices of generic digoxin,
levothyroxine, ursodiol and baclofen. These cases are part of a larger group of
more than 100 lawsuits generally alleging that approximately 50 generic
pharmaceutical manufacturers and distributors conspired to fix prices for at least
18 different generic drugs in violation of the federal Sherman Act, various state
antitrust laws, and various state consumer protection statutes. The United States
also has been granted leave to intervene in the cases. On April 6, 2017, the Judicial
Pane] on Multidistrict Litigation ordered that all of the cases alleging price-fixing
for generic drugs be consolidated for pretrial proceedings in the United States
District Court for the Eastern District of Pennsylvania under the caption Jn re:
Generic Pharmaceuticals Pricing Antitrust Litigation. The various plaintiffs are
grouped into three categories — Direct Purchaser Plaintiffs, End Payer Plaintiffs,
and Indirect Reseller Purchasers — and filed an Consolidated Amended
Complaints against the Company and the other defendants on August 15,
2017. Originally, Plaintiffs filed a single lawsuit related to both doxycycline and
digoxin naming the Company and other generic pharmaceutical manufacturers as
defendants in the combined cases. However, when the multidistrict litigation was
established with separate cases for each generic pharmaceutical at issue, the

35
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 36 of 114 PagelD #: 237

Company was only named as a defendant in the digoxin cases, and not the
doxycycline cases.

The Company believes that it acted in compliance with all applicable laws and
regulations. Accordingly, the Company disputes the allegations set forth in these
class actions. The Company does not believe that the ultimate resolution of these
lawsuits will have a significant impact on our financial position, results of
operations or cash flows.

Shareholder Litivation

 

In November 2016, a purported class action lawsuit was filed in the United States
District Court for the Eastern District of Pennsylvania against the Company and
two of its officers claiming that the Company in its securities filings made false and
misleading statements in connection with its drug pricing methodologies and
internal controls with respect to drug pricing methodologies, causing damage to the
purported class. An amended complaint was filed in May 2017, and at this time
the Company anticipates filing a motion to dismiss. The Company cannot
reasonably predict the outcome of the suit at this time.

105. Defendants continued to remain apprised of developments in the State AG
investigation and action which now sought to include the Company as a named defendant and the
DOJ investigation as evidenced by its disclosures in the Company’s Form 10-K for the fiscal year

ending June 30, 2018 and filed with the SEC on August 28, 2018 (the “2018 10-K”), which stated

in relevant part:
Connecticut Attorne, General Inguir:

In July 2014, the Company received interrogatories and subpoena from the State of
Connecticut Office of the Attorney General concerning its investigation into the
pricing of digoxin. According to the subpoena, the Connecticut Attorney General
is investigating whether anyone engaged in any activities that resulted in (a) fixing,
maintaining or controlling prices of digoxin or (b) allocating and dividing
customers or territories relating to the sale of digoxin in violation of Connecticut
antitrust law. In June 2016, the Connecticut Attorney General issued
interrogatories and a subpoena to an employee of the Company in order to gain
access to documents and responses previously supplied to the Department of
Justice. In December 2016, the Connecticut Attorney General, joined by numerous
other State Attorneys General, filed a civil complaint alleging that six
pharmaceutical companies engaged in anti-competitive behavior related to
doxycycline hyclate and gliburide. The Company was not named in the action and
does not compete on the products that formed the basis of the complaint. The

36
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 37 of 114 PagelD #: 238

complaint was later transferred for pretrial purposes to the United States District
Court for the Eastern District of Pennsylvania as part of a multidistrict litigation
captioned In re: Generic Pharmaceuticals Pricing Antitrust Litigation. On October
31, 2017, the state Attorneys General filed a motion in the District Court for leave
to amend their complaint to add numerous additional defendants, including the
Company, and claims relating to 13 additional drugs. The claim relating to
Lannett involves alleged price-fixing for one drug, doxycycline monohydrate, but
does not involve the pricing for digoxin. The state Attorneys General also allege
that all defendants were part of an overarching, industry-wide conspiracy to
allocate markets and fix prices generally. The Court granted that motion on June
5, 2018. The state Attorneys General filed their amended complaint on June 15,
2018. None of the defendants, including the Company, has responded yet to the
amended complaint.

The Company maintains that it acted in compliance with all applicable laws and
regulations and continues to cooperate with the Connecticut Attorney General
investigation.

Federal Investivation into the Generic Pharmaceutical Industi\

The Company and certain affiliated individuals and customers have been served
with grand jury subpoenas relating to a federal investigation of the generic
pharmaceutical industry into possible violations of the Sherman Act. The
subpoenas request corporate documents of the Company relating to corporate,
financial and employee information, communications or correspondence with
competitors regarding the sale of generic prescription medications and the
marketing, sale, or pricing of certain products, generally for the period of 2005
through the dates of the subpoenas.

The Company received a Civil Investigative Demand (“CID”) from the
Department of Justice on May 14, 2018. The CID requests information
regarding allegations that the generic pharmaceutical industry engaged in
market allocation, price fixing, payment of illegal remuneration and submission
of false claims. The CID requests information from 2009-present. The Company
is in the process of responding to the CID.

Based on reviews performed to date by outside counsel, the Company currently

believes that it has acted in compliance with all applicable Jaws and regulations and

continues to cooperate with the federal investigation. [Emphasis added].

106. Defendants also were apprised of the status Private Antitrust, Consumer Protection
Litigation, and Shareholder Litigation as disclosed in its 2018 10-K:

Private Antitrust and Consumer Protection Litivation

37
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 38 of 114 PagelID #: 239

The Company and certain competitors have been named as defendants in a number
of lawsuits filed in 2016 and 2017 alleging that the Company and certain generic
pharmaceutical manufacturers have conspired to fix prices of generic digoxin,
levothyroxine, ursodio] and baclofen. These cases are part of a larger group of
more than 100 lawsuits generally alleging that over 30 generic pharmaceutical
manufacturers and distributors conspired to fix prices for at least 18 different
generic drugs in violation of the federal Sherman Act, various state antitrust laws,
and various state consumer protection statutes. The United States also has been
granted leave to intervene in the cases. On April 6, 2017, the Judicial Panel on
Multidistrict Litigation (the “JPML”) ordered that all of the cases alleging price-
fixing for generic drugs be consolidated for pretrial proceedings in the United States
District Court for the Eastern District of Pennsylvania under the caption In re:
Generic Pharmaceuticals Pricing Antitrust Litigation. The various plaintiffs are
grouped into three categories —- Direct Purchaser Plaintiffs, End Payer Plaintiffs,
and Indirect Reseller Purchasers — and filed Consolidated Amended Complaints
(“CACs”) against the Company and the other defendants on August 15, 2017.

The CACs naming the Company as a defendant involve generic digoxin,
levothyroxine, ursodiol and baclofen. Pursuant to a court-ordered schedule
grouping the 18 different drug cases into three separate tranches, the Company and
other generic pharmaceutical manufacturer defendants on October 6, 2017 filed
joint and individual motions to dismiss the CACs involving the six drugs in the first
tranche, including digoxin. Those motions are pending.

On January 22, 2018, three opt-out direct purchasers filed a complaint alleging an
overarching conspiracy and individual conspiracies on behalf of the Company and
numerous other defendants to fix the prices of and allocate markets for at least 30
different drugs, including digoxin, doxycycline, levothyroxine, ursodiol and
baclofen. On August 3, 2018, another opt-out direct purchaser filed a complaint
alleging an overarching conspiracy and individual conspiracies on behalf of the
Company and numerous other defendants to fix the prices of and allocate markets
for 16 different drugs, including digoxin, doxycycline, levothyroxine, ursodiol and
baclofen. None of the defendants, including the Company, has responded yet to
the opt-out complaints.

In addition to the lawsuits brought by private plaintiffs, the Attorneys General of
45 states, the District of Columbia and Puerto Rico have filed parens patriae
lawsuits alleging price-fixing conspiracies by various generic pharmaceutical
manufacturers. The JPML has consolidated the suits by the state Attorneys General
in the Eastern District of Pennsylvania as part of the multidistrict litigation. The
original lawsuits did not name the Company, but the state Attorneys General on
October 31, 2017 filed a motion with the District Court for leave to amend their
complaint to add numerous additional defendants, including the Company, and
claims relating to 13 additional drugs. The claim relating to Lannett involves
alleged price-fixing for one drug, doxycycline monohydrate, although the state
Attorneys General allege that all defendants were part of an overarching, industry-

38
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 39 of 114 PagelD #: 240

wide conspiracy to allocate markets and fix prices generally. The Court granted
that motion on June 5, 2018. The state Attorneys General filed their amended
complaint on June 15, 2018. None of the defendants, including the Company, has
responded yet to the amended complaint.

Following the lead of the state Attorneys General, the Direct Purchaser Plaintiffs,
End Payer Plaintiffs and Indirect Reseller Plaintiffs have filed their own complaints
also alleging an overarching conspiracy, making similar allegations to those
contained in the state Attorneys General complaint, relating to 14 generic drugs in
the End Payer complaint and 15 generic drugs in the Indirect Reseller
complaint. The End Payer Plaintiffs filed their complaint on June 7, 2018, the
Indirect Reseller Plaintiffs filed their complaint on June 18, 2018, and the Direct
Purchaser Plaintiffs filed their complaint on June 22, 2018. Although the
complaints allege an overarching conspiracy with respect to all of the drugs
identified, the specific allegations related to drugs Lannett makes involve
acetazolamide and doxycycline monohydrate. None of the defendants, including
the Company, has responded yet to these complaints.

The Company believes that it acted in compliance with all applicable laws and
regulations. Accordingly, the Company disputes the allegations set forth in these

class actions.

Shareholder Litivation

 

In November 2016, a putative class action lawsuit was filed against the Company
and two of its officers claiming that the Company damaged the purported class by
including in its securities filings false and misleading statements regarding the
Company’s drug pricing methodologies and internal controls. An amended
complaint was filed in May 2017, and the Company filed a motion to dismiss the
amended complaint in September 2017. In December 2017, counsel for the
putative class filed a second amended complaint, and the Court denied as moot the
Company’s motion to dismiss the first amended complaint. The Company filed a
motion to dismiss the second amended complaint in February 2018. In July 2018,
the court granted the Company’s motion to dismiss the second amended complaint
and granted the putative lead plaintiffs twenty-one days to file an amended
complaint. The Company cannot reasonably predict the outcome of the suit at this
time,

In July 2018, a shareholder derivative complaint was filed against the Company
and certain of its current and former directors and executives in the United States
District Court for the Eastern District of Pennsylvania. The derivative complaint
alleges that the Company engaged in an illegal conspiracy to fix generic drug prices
and that the Company’s directors and executives violated their fiduciary duties by
allowing the Company to violate the applicable laws and regulations and failing to
take any action to curtail management’s deliberate price-fixing scheme. The
derivative complaint includes causes of action for violation of Section 10(b) of the

39
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 40 of 114 PagelD #: 241

Exchange Act, violation of Section 14(a) of the Exchange Act, violation of
Section 29(a) of the Exchange Act, and for breach of fiduciary duty. The Company
cannot reasonably predict the outcome of the suit at this time.

107. On May 31, 2019 and as a result of its investigation, the DOJ announced that

Heritage was charged for conspiring with its competitors to fix prices, rig bids, and allocate

customers for glyburide. On that date Heritage entered into a deferred prosecution agreement
resolving the charge, under which Heritage admitted that it conspired to fix prices, rig bids, and
allocate customers for glyburide. Pursuant to the agreement, Heritage will pay a criminal penalty
and cooperate fully with the ongoing criminal investigation.

108. Defendants continued to remain apprised of developments in the State AG
investigation and action, which now included the Company as a named defendant and the DOJ
investigation as evidenced by its disclosures in the Company’s Form 10-K for the fiscal year ending
June 30, 2019 and filed with the SEC on August 28, 2019 (the “2019 10-K”), which stated in
relevant part:

State Attorne:s General Inyuir into the Generic Pharmaceutical Indust:

In July 2014, the Company received interrogatories and a subpoena from the State
of Connecticut Office of the Attorney General concerning its investigation into the
pricing of digoxin. According to the subpoena, the Connecticut Attorney General
is investigating whether anyone engaged in any activities that resulted in (a) fixing,
maintaining or controlling prices of digoxin or (b) allocating and dividing
customers or territories relating to the sale of digoxin in violation of Connecticut
antitrust law. In June 2016, the Connecticut Attomey General issued
interrogatories and a subpoena to an employee of the Company in order to gain
access to documents and responses previously supplied to the Department of Justice
pursuant to the federal investigation described below. In December 2016, the
Connecticut Attorney General, joined by numerous other State Attorneys
General, filed a civil complaint alleging that six pharmaceutical companies
engaged in anti-competitive behavior. The Company was not named in the action
and does not compete on the products that formed the basis of the complaint. The
complaint was later transferred for pretrial purposes to the United States District
Court for the Eastern District of Pennsylvania as part of a multidistrict litigation
captioned In re: Generic Pharmaceuticals Pricing Antitrust Litigation. On October
31, 2017, the State Attorneys General filed a motion in the District Court for leave

40
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 41 of 114 PagelD #: 242

to amend their complaint to add numerous additional defendants, including the
Company, and claims relating to 13 additional drugs. The Court granted that
motion on June 5, 2018. The State Attorneys General filed their amended
complaint on June 18, 2018. The claim relating to Lannett involves alleged price-
fixing for one drug, doxycycline monohydrate, but does not involve the pricing for
digoxin. The State Attorneys General also allege that all defendants were part of
an overarching, industry-wide conspiracy to allocate markets and fix prices
generally. On August 15, 2019, the Court denied the defendants’ joint motion to
dismiss the overarching conspiracy claims, but has yet to decide an individual
motion filed by the Company to dismiss the overreaching conspiracy claims as to
it.

On May 10, 2019, the State Attorneys General filed a new lawsuit naming the
Company, and one of its employees as defendants, along with 33 other
corporations and individuals. The new complaint again alleges an overarching
conspiracy and contains claims for price fixing and market allocation under the
Sherman Act and related state laws. The complaint focuses on the conduct of
another generic pharmaceutical company, and the relationships that company had
with other generic companies and their employees. The specific allegations in the
new complaint against Lannett relate to the Company’s sales of baclofen and
levothyroxine. The new complaint also names another current employee as a
defendant, however the allegations pertain to conduct that occurred prior to their
employment by Lannett. The Company has not responded to the new complaint as
of the date of this report.

Based on internal investigations performed to date, the Company currently believes
that it has acted in compliance with all applicable laws and regulations.

Federal Investivation into the Generic Pharmaceutical Indust:

In November and December 2014, the Company and certain affiliated individuals
and customers were served with grand jury subpoenas relating to a federal
investigation of the generic pharmaceutical industry into possible violations of the
Sherman Act. The subpoenas request corporate documents of the Company
relating to corporate, financial and employee information, communications or
correspondence with competitors regarding the sale of generic prescription
medications and the marketing, sale, or pricing of certain products, generally for
the period of 2005 through the dates of the subpoenas.

The Company received a Civil Investigative Demand (“CID”) from the
Department of Justice on May 14, 2018. The CID requests information
regarding allegations that the generic pharmaceutical industry engaged in
market allocation, price fixing, payment of illegal remuneration and submission
of false claims. The CID requests information from 2009-present. The Company
is in the process of responding to the CID

41
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 42 of 114 PagelD #: 243

Based on internal investigations performed to date, the Company believes that it

has acted in compliance with all applicable laws and regulations. [Emphasis

added].

109. The Company’s 2019 10-K also provided information regarding other litigation
matters including Private Antitrust and Consumer Protection Litigation and Shareholder Litigation,

stating in relevant part:

Private Antitrust and Consumer Protection Litivation

 

The Company and certain competitors have been named as defendants in a
number of lawsuits filed in 2016 and 2017 alleging that the Company and certain
generic pharmaceutical manufacturers have conspired to fix prices of generic
digoxin, levothyroxine, ursodiol and baclofen. These cases are part of a larger
group of more than 100 lawsuits generally alleging that over 30 generic
pharmaceutical manufacturers and distributors conspired to fix prices for at least
18 different generic drugs in violation of the federal Sherman Act, various state
antitrust laws, and various state consumer protection statutes. The United States
also has been granted leave to intervene in the cases. On April 6, 2017, the Judicial
Panel on Multidistrict Litigation (the “JPML”) ordered that all of the cases
alleging price-fixing for generic drugs be consolidated for pretrial proceedings
in the United States District Court for the Eastern District of Pennsylvania under
the caption In re: Generic Pharmaceuticals Pricing Antitrust Litigation. The
various plaintiffs are grouped into three categories — Direct Purchaser Plaintiffs,
End Payer Plaintiffs, and Indirect Reseller Purchasers — and filed Consolidated
Amended Complaints (““CACs”) against the Company and the other defendants on
August 15, 2017.

The CACs naming the Company as a defendant involve generic digoxin,
levothyroxine, ursodiol and baclofen. Pursuant to a court-ordered schedule
grouping the 18 different drug cases into three separate tranches, the Company and
other generic pharmaceutical manufacturer defendants on October 6, 2017 filed
joint and individual motions to dismiss the CACs involving the six drugs in the first
tranche, including digoxin. On October 16, 2018, the Court (with one exception)
denied defendants’ mations to dismiss plaintiffs’ Sherman Act claims with
respect to the drugs in the first tranche. On March 15, 2019, the Company and
other defendants filed answers to the Sherman Act claims. In addition, on February
15, 2019, the Court granted defendants’ motions to dismiss certain of the
plaintiffs’ state law claims brought under the Jaws of Illinois, Rhode Island,
Georgia, South Carolina, Montana, West Virginia, Alabama, New Jersey, Michigan
and Nevada, but denied the remainder of defendants’ motions to dismiss. The Court
set a deadline of April 1, 2019 for certain plaintiffs to amend their existing
complaints to reflect the rulings set forth in the Court’s February 15, 2019 ruling
on the state law motions to dismiss. Those plaintiffs amended their complaints,

42
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 43 of 114 PagelD #: 244

but further motions to dismiss the state-law claims have been deferred until the
Court decides pending motions to dismiss with respect to the plaintiffs’ various
overarching-conspiracy claims.

On January 22, 2018, three opt-out direct purchasers filed a complaint alleging
an overarching conspiracy and individual conspiracies against the Company and
numerous other defendants to fix the prices of and allocate markets for at least 30
different drugs, including digoxin, doxycycline, levothyroxine, ursodiol and
baclofen. On August 3, 2018, another opt-out direct purchaser filed a complaint
alleging an overarching conspiracy and individual conspiracies against the
Company and numerous other defendants to fix the prices of and allocate markets
for 16 different drugs, including digoxin, doxycycline, levothyroxine, ursodiol and
baclofen. On February 21, 2019, the Company and the other defendants filed
motions to dismiss the overarching conspiracy claims. On August 15, 2019, the
Court denied the defendants’ joint motion to dismiss the overarching conspiracy
claims, but has yet to decide an individual motion filed by the Company to dismiss
the overarching conspiracy claims as to it. On January 16, 2019, another opt-out
direct purchaser filed a complaint alleging an overarching conspiracy and
individual conspiracies on behalf of the Company and numerous other defendants
to fix the prices of and allocate markets for the 30 different drugs, including
digoxin, doxycycline, levothyroxine, ursodiol, baclofen and acetazolamide. None
of the defendants, including the Company, has responded yet to this particular
complaint. On July 29, 2019, a group of insurance company opt-out plaintiffs
commenced an action against the Company and numerous other defendants by
filing a writ of summons in the Court of Common Pleas of Philadelphia County,
Pennsylvania, but have yet to file a complaint.

In addition to the lawsuits brought by private plaintiffs, the Attorneys General of
48 states, the District of Columbia and Puerto Rico have filed parens patriae
lawsuits alleging price-fixing conspiracies by various generic pharmaceutical
manufacturers. The JPML has consolidated the suits by the state Attorneys
General in the Eastern District of Pennsylvania as part of the multidistrict
litigation. The original lawsuits did not name the Company, but the state
Attorneys General filed an amended complaint on June 18, 2018 to add
numerous additional defendants, including the Company, and claims relating to
13 additional drugs. The claim relating to the Company involves alleged price-
fixing for one drug, doxycycline monohydrate, although the state Attorneys
General allege that all defendants were part of an overarching, industry-wide
conspiracy to allocate markets and fix prices generally. On February 21, 2019,
the Company and the other defendants filed motions to dismiss the overarching
conspiracy claims. On August 15, 2019, the Court denied the defendants’ joint
motion to dismiss the overarching conspiracy claims, but has yet to decide an
individual motion filed by the Company to dismiss the overarching conspiracy
claims as to it. Additionally, on May 5, 2019, the state Attorneys General filed a
new complaint in Connecticut alleging price-fixing conspiracies by the Company
and various generic pharmaceutical manufacturers and individuals relating to

43
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 44 of 114 PagelD #: 245

more than 40 additional drugs. The complaint has since been added to the
multidistrict litigation in the Eastern District of Pennsylvania. The additional
claims relating to the Company involve baclofen and levothyroxine, although the
state Attorneys General allege that all defendants were part of an overarching,
industry-wide conspiracy to allocate markets and fix prices generally. None of the
defendants, including the Company, has responded yet to this particular complaint.

Following the lead of the state Attorneys General, the Direct Purchaser Plaintiffs,
End Payer Plaintiffs and Indirect Reseller Plaintiffs have filed their own complaints
also alleging an overarching conspiracy, making similar allegations to those
contained in the state Attorneys General complaint, relating to 14 generic drugs in
the End Payer complaint and 15 generic drugs in the Indirect Reseller complaint.
The End Payer Plaintiffs filed their complaint on June 7, 2018, the Indirect Reseller
Plaintiffs filed their complaint on June 18, 2018, and the Direct Purchaser Plaintiffs
filed their complaint on June 22, 2018. Although the complaints allege an
overarching conspiracy with respect to all of the drugs identified, the specific
allegations related to drugs Lannett manufactures involve acetazolamide and
doxycycline monohydrate. On February 21, 2019, the Company and the other
defendants filed motions to dismiss the overarching conspiracy claims. On August
15, 2019, the Court denied the defendants’ joint motion to dismiss the overarching
conspiracy claims, but has yet to decide an individual motion filed by the Company
to dismiss the overarching conspiracy claims as to it.

On September 25, 2018, two other alleged direct purchasers filed a purported class
action complaint alleging an overreaching, industry-wide horizontal and vertical
conspiracy involving the company, numerous other generic pharmaceutical
manufacturers, and various pharmaceutical distributors to allocate markets and fix
prices generally for a variety of generic drugs. The case has been added to the
multidistrict litigation. On December 21, 2018, the plaintiffs filed an amended
complaint. On February 21, 2019, the Company and the other defendants filed
motions to dismiss the overarching conspiracy claims. On August 15, 2019, the
Court denied the defendants’ joint motion to dismiss the overarching conspiracy
claims, but has yet to decide an individual motion filed by the Company to dismiss
the overarching conspiracy claims as to it.

The Company believes that it acted in compliance with all applicable laws and
regulations. Accordingly, the Company disputes the allegations set forth in these
class actions and plans to vigorously defend itself from these claims,

Shareholder Litivation

In November 2016, a putative class action lawsuit was filed against the Company
and two of its officers in the federal court for the Eastern District of Pennsylvania,
alleging that the Company damaged the purported class by including in its
securities filings false and misleading statements regarding the Company’s drug
pricing methodologies and internal controls. An amended complaint was filed in
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 45 of 114 PagelD #: 246

May 2017, and the Company filed a motion to dismiss the amended complaint in
September 2017. In December 2017, counsel for the putative class filed a second
amended complaint, and the Court denied as moot the Company's motion to
dismiss the first amended complaint. The Company filed a motion to dismiss the
second amended complaint in February 2018. In July 2018, the court granted the
Company’s motion to dismiss the second amended complaint. In September 2018,
counsel for the putative class filed a third amended complaint. The Company
filed a motion to dismiss the third amended complaint in November 2018. In May
2019, the court denied the Company’s motion to dismiss the third amended
complaint. In July 2019, the Company filed an answer to the third amended
complaint. The Company believes it acted in compliance with all applicable laws
and plans to vigorously defend itself from these claims. The Company cannot
reasonably predict the outcome of the suit at this time.

In October 2018, a putative class action lawsuit was filed against the Company
and two of its officers in the federal court for the Eastern District of Pennsylvania,
alleging that the Company, its Chief Executive Officer and its Chief Financial
Officer damaged the purported class by making false and misleading statements
in connection with the possible renewal of the JSP Distribution Agreement. In
December 2018, counsel for the putative class filed an amended complaint. The
Company moved to dismiss the amended complaint in January 2019. In March
2019, the Court granted in part and denied in part the Company’s motion to
dismiss. In May 2019, the Company filed an answer to the amended complaint.
During May and June 2019, the parties negotiated a proposed settlement and
agreed to settle the litigation, by which the Company agreed to pay the sum of
$300,000 without an admission of liability and subject to the negotiation of the
terms of a stipulation of settlement and approval by the Court. In July 2019, counsel
for the putative class filed a motion for preliminary approval of the proposed
settlement and on July 31, 2019, the Court issued an Order granting the motion and
scheduling a hearing for final approval of the settlement for February 7, 2020.

In December 2018, the Chairman of the Company’s Board of Directors received a
letter sent on behalf of two purported shareholders demanding that the Company’s
Board of Directors investigate and commence legal proceedings against certain
former and/or current directors, officers, and agents of the Company relating to
alleged breaches of fiduciary duties, corporate waste, and unjust enrichment. In
January 2019, the Company’s Board of Directors formed a special committee to
investigate the allegations made in the demand letter. The special committee
retained independent counsel to assist it in connection with its investigation, which
is ongoing. At this time the Company cannot reasonably predict what outcome, if
any, will follow from the Company and the Company’s Board of Director’s receipt
of the demand letter and ongoing internal investigation.

In May 2019, a shareholder derivative lawsuit was filed against certain of the

Company’s current and former officers and certain of the current and former
members of the Company’s Board of Directors in the federal court for the District

45
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 46 of 114 PagelD #: 247

of Delaware. The Company was also named as a nominal defendant in the suit. The
suit alleges that the defendants breached their fiduciary duties as directors and/or
officers of the Company, that certain of the defendants caused the Company to issue
false and misleading proxy statements in violation of Section 14(a) of the Securities
Exchange Act of 1934, that the defendants were unjustly enriched at the expense of
the Company, and that the defendants wasted corporate assets belonging to the
Company, The Company cannot reasonably predict the outcome of the suit at this
time.

In June 2019, the Chairman of the Company’s Board of Directors received letters
sent on behalf of a purported shareholder demanding to inspect certain of the
Company’s books and records. The purported shareholder sought to access the
books and records in question in order to investigate alleged potential wrongdoing,
alleged mismanagement, and alleged breaches of fiduciary duties by members of
the Company’s management and Board of Directors relating to the Company’s
alleged participation in a conspiracy to fix prices, allocate markets, and rig bids for
a number of generic pharmaceuticals. In July 2019, the Company agreed to make
available to the purported shareholders certain documents demanded in the June
2019 inspection demand letters. In July 2019, counsel to the purported shareholders
indicated that the purported shareholders may file a shareholder derivative suit
against certain of the Company’s current and former executives and officers and
certain of the current and former members of the Company’s Board of Directors;
the Company may also be named as a nominal defendant in such a suit. At this time
the Company cannot reasonably predict what outcome, if any, will follow from the
Company and the Company’s Board of Director’s receipt of the inspection demand
letters. [Emphasis added].

The Antitrust Overarching Conspiracy

110. In20i4 and around the same time as the DOJ investigation, the State of Connecticut
began its investigation (“State AG investigation”) into suspicious price increases for certain generic
drugs. In December 2016, the CTAG, with other state attomeys general, filed a complaint alleging
that named generic pharmaceutical manufacturers (not including the Company at this time)
participated in a price fixing scheme related to certain identified drugs. On June 18, 2018, the
CTAG filed an amended complaint which added the Company as a defendant and also added
additional drugs that were part of this scheme. This complaint focused on two theories of wrongful
behavior: (a) market allocation agreements (the “Overarching Conspiracy”), and (b) price fixing

related to specific drugs. On August 15, 2019, the Court denied the defendants’ joint motion to

46
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 47 of 114 PagelD #: 248

dismiss the Overarching Conspiracy claims but has not yet decided the Company’s individual
motion to dismiss the Overarching Conspiracy claims as to it.

111. On May 10, 2019, the State Attorneys General filed a new lawsuit (the “State AG
Action 2”) against the Company and two of its current employees as defendants (Maureen
Cavanaugh (though not relating to her conduct while employed by the Company) and Tracy
Sullivan), along with other corporations and individuals. The new complaint alleges an overarching
conspiracy and contains claims for price fixing, and as to the Company relates to its sales of
Baclofen and Levothyroxine.

112. Regarding the Overarching Conspiracy, the State AG Action 2 generally describes
the generic pharmaceutical industry and its mutation from “fair-sharing” to co-conspiracy:

For many years, the generic pharmaceutical industry has operated pursuant to an
understanding among generic manufacturers not to compete with each other and to
instead settle for what these competitors refer to as “fair share.” This understanding
has permeated every segment of the industry, and the purpose of the agreement was
to avoid competition among generic manufacturers that would normally result in
significant price erosion and great savings to the ultimate consumer, Rather than
enter a particular generic drug market by competing on price in order to gain market
share, competitors in the generic drug industry would systematically and routinely
communicate with one another directly, divvy up customers to create an artificial
equilibrium in the market, and then maintain anticompetitively high prices. This
“fair share” understanding was not the result of independent decision making by
individual companies to avoid competing with one another. Rather, it was a direct
result of specific discussion, negotiation and collusion among industry participants
over the course of many years.

By 2012, Teva and its competitors sought to leverage the collusive nature of the
industry to not only maintain their “fair share” of each generic drug market, but
also to significantly raise prices on as many drugs as possible.

At the zenith of this collusive activity involving Teva, during a 19-month period
beginning in July 2013 and continuing through January 2015, Teva significantly
raised prices on approximately 112 different generic drugs. Of those 112 different
drugs, Teva colluded with its “High Quality” competitors on at least 86 of them
(the others were largely in markets where Teva was exclusive). The size of the price
increases varied, but a number of them were well over 1,000%.

47
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 48 of 114 PagelID #: 249

113. The State AG Action 2 also discusses and identifies the various events and methods
used by the Company and other defendants to execute their overarching conspiracy and price fixing
schemes (at ff] 101-113), including trade association events (including the National Association of
Chain Drug Stores (“NACDS”), Healthcare Distribution Management Association (““HDMA”)
(now the Healthcare Distribution Alliance), the Generic Pharmaceutical Association (“GPhA”) and
Efficient Collaborative Retail Marketing (“ECRM”), customer conferences, industry dinners (some
referred to as “Girls Night Out/GNO” or “Women in the Industry”) and private meetings.

114. The State AG Action describes the Overarching Conspiracy at J 115 and as follows:

The overarching conspiracy among generic manufacturers, however — which ties
together all of the agrecments on individual drugs identified in this Complaint — is
an agreed upon code that each competitor is entitled to its “fair share” of the market,
whether that market is a particular generic drug, or a number of generic drugs.
Coined “fair share,” the term is generally understood as an approximation of how
much market share each competitor is entitled to, based on the number of
competitors in the market, with a potential adjustment based on the timing of entry.
Once a manufacturer has achieved its “fair share,” it is generally understood that
the competitor will no longer compete for additional business. The common goal
or purpose of this overarching agreement is to keep prices high, avoid price erosion
and serve as the basis for further supra-competitive price increases.

THE COMPANY AND ITS DRUGS AT ISSUE

Baclofen
115. The State AG Action 2 details the Company’s participation in the Overarching

Conspiracy relating to allocation of market share for the drug Baclofen. As recounted in the State

AG Action:

Baclofen, also known by the brand names Gablofen and Lioresal, is a muscle
relaxant used to treat muscle spasms caused by certain conditions such as multiple
sclerosis and spinal cord injury or disease. It is generally regarded as the first choice
of physicians for the treatment of muscle spasms in patients with multiple sclerosis.

In June 2014, Defendant Lwas preparing to re-enter the market for Baclofen but was

faced with limited supply. In an internal e-mail sent to his sales staff, K.S., a senior
sales executive at Lannett, stated: “Baclofen launch in four weeks, need market

48
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 49 of 114 PagelD #: 250

intelligence. We can only take a 10% market share.” At that time, Teva had a large
market share in relation to the existing competitors in the market.

Defendant Sullivan, a Director of Nationa] Accounts at Lannett and a recipient of
the e-mail, promptly communicated with Defendant Patel (Teva was a competitor
for Baclofen) using Facebook Messenger. On June 12, 2014, Sullivan messaged
Patel, stating:

 

EW HiNisha,

| was hoping to touch base
with you about some industry
news. What is your cel!
phone? Or could you give me
a call when you have a

¢ aH minute...

 

 

 

The message was sent at 11:16am. At 11:30am, Defendant Patel called Defendant
Sullivan and they spoke for seven (7) minutes. This was the firs! phone conversation
between Sullivan and Patel since Patel had joined Teva in April 2013. During the
conversation, Defendant Sullivan informed Defendant Patel that Lannett would be
entering the market for Baclofen shortly. In a follow-up message through Facebook
Messenger later that afternoon, Sullivan confirmed:

 

Definitely Mid July.. I'll touch
€% base with you in 4 few weeks.

 

 

 

True to her word, Defendant Sullivan called Defendant Patel on July 1, 2014 and
left a voicemail. Patel promptly returned the call, and the two spoke for almost seven
(7) minutes.

On July 11, 2014, as Teva was evaluating future forecasting and whether to try and
take on additional Baclofen business with a large wholesaler, Patel stated to a Teva
colleague: “[{nJot sure if it helps your review, but there is another entrant coming to
market (Lannett). I’m not sure about their share targets, but I know it's probably

49
Case 1:19-cv-01746-MN-JLH Document16 Filed 10/04/19 Page 50 of 114 PagelD #: 251

soon.” That same day, Patel sent a text message to Sullivan asking “Around?”
Sullivan ummediately called Patel and left a voicemail. Patel called Sullivan back
promptly, and they spoke for more than three (3) minutes. After speaking, Patel sent
another text message to Sullivan, stating: “Thank you!!” Sullivan responded: “No
prob!”

Shortly thereafter, on July 22, 2014, Teva was approached by a customer stating

“[w]e were contacted by another mfg that is going to be launching Baclofen in the

coming weeks.” The customer asked whether Teva wanted to exercise its right of

first refusal (i.¢., offer a lower price to maintain the account). Even though the new

manufacturer’s price was only slightly below Teva’s price, Teva declined to bid.

Defendant Patel specifically agreed with the decision to concede, stating “] believe

this is Lannett.” Teva’s intemal tracking database noted that the customer had been

conceded to a “Strategic New Market Entrant.”

Teva had significantly increased its price for Baclofen in April 2014 (following an

Upsher-Smith price increase) and was able to maintain those prices even after

Lannett entered the market a few months later. In fact, when Lannett entered the

market it came in at the exact same WAC price as Teva,

116. On information and belief, Plaintiffs allege that the reference to “K.S.” in the State
AG Action 2 (and described as “__. a senior sales executive at the Company) refers to Keven Smith
who joined the Company in 2002 as its Vice President of Sales and Marketing, and ultimately was
promoted to the position of Senior Vice President of Sales and Marketing.
Levothyrexine

117. In addition to the Company participating in the overarching conspiracy, it also
participated in a price fixing scheme related to (at a minimum) its drug, Levothyroxine (which is
also at the center of the JSP Agreement). The Company has listed Levothyroxine as one of its Key

Products in all its Form 10-Ks since at least 2009. Evidence of this scheme is recounted in the State

AG Action 2:

Levothyroxine is a synthetic form of the thyroid hormone thyroxine used to treat
hypothyroidism, goiter, thyroid cancer, and cretinism.

Levothyroxine was the second most prescribed drug, measured by number of

prescriptions, in the United States in the first quarter of 2010. Over 120 million
prescriptions are written annually for Levothyroxine in the United States, treating

50
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 51 of 114 PagelD #: 252

15% of the population over the age of 55.

Since approximately December 2010, Defendants Mylan, Sandoz, and Lannett have
dominated the generic Levothyroxine market.

In the years 2013 and 2014, the three competitors coordinated to significantly raise
the price of Levothyroxine. Defendant Nesta of Mylan spearheaded the discussions
by speaking with K.S., a senior sales executive at Lannett, and with CW-4 of Sandoz.
In addition to communicating directly with CW-4 on this drug, Defendant Nesta also
communicated indirectly with Sandoz through a mutual contact at a competitor
company ~ Defendant Green of Teva. Notably, Levothyroxine was not a drug that
Teva sold.

As detailed above, Mylan increased prices on a number of drugs on January 4, 2013,
including Levothyroxine. The day before the Mylan increase, on January 3, 2013,
Defendant Nesta of Mylan and Defendant Green of Teva spoke at least four times
by phone, The next moming — the day of the Mylan price increases - Defendant
Green spoke twice with Defendant Kellum, including a six (6) minute call at 9:34am.

Shortly after hanging up the phone with Defendant Green, Defendant Kellum sent
an internal e-mail stating, among other things, that he “[j]ust heard from a customer
that . .. Mylan took a significant price increase on Levothyroxine” and Defendant
Kellum advised his team to “please be cautious” on this product. As the phone
records demonstrate, Defendant Kellum’s source for the information was not “a
customer,” but rather Defendant Green of Teva.

That same moming, K.S. of Lannett called Defendant Nesta of Mylan. The phone
call lasted 44 seconds. Then, on January 10, 2013, Defendant Nesta called K.S. back
and they spoke for more than six (6) minutes. That same day, McKesson e-mailed
Sandoz and requested a price reduction on Levothyroxine. Kellum responded
internally, “This is ano. We just learned that Mylan look a large price increase.”

The following Monday — January 14, 2013 — Lannett raised its WAC pricing for
Levothyroxine to match Mylan. Notably, after these phone calls, Defendant Nesta
would not speak again with K.S. of Lannett until August 6, 2013 — three days before
Mylan increased its prices for Levothyroxine a second time.

On July 16, 2013 — as detailed above - CW-4 spoke with Defendant Nesta and sent
the July 2013 E-mail identifying the Mylan price increases. The price list included
Levothyroxine and noted that Lannett had followed.

On August 6, 2013, Defendant Nesta called CW-4 two times. Both calls lasted less
than a minute. A few minutes after the second call, Defendant Nesta called K.S. at
Lannett. The call lasted 24 seconds (likely a voicemail). Three days later, on August
9, 2013, Mylan increased WAC pricing on Levothyroxine for a second time.

51
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 52 of 114 PagelD #: 253

On August 10, 2013, 8.G., a national account executive at Sandoz, sent an internal
e-mail that stated: “Mylan took a 300% price increase on Levothyroxine!!! Based
on my intelligence (we will need to confirm), please lock down inventory (strict
allocation per AK) and no new product offers until we can clarify the situation.”
CW-4 replied to S.G.’s e-mail stating, “This is correct based on my info as well.”

Pursuant to their ongoing understanding, Lannett followed quickly and matched
Mylan’s WAC pricing on August 14, 2013.

On August 14, 2013, S.G. sent an e-mail to Defendant Kellum, copying CW-1,
regarding “Levothyroxine Mylan” and asked “[w]e taking the pricing up?” CW-1
responded: “[wJorking on it.” In response, S.G. replied: “Thx. I believe Lannett
rationalized the market earlier this week.” CW-1 answered ‘We just noticed that as
well.”

On September 5, 2013, Cigna— a Mylan customer — contacted Lannett and requested
a bid on Levothyroxine. J.M., a national account manager at Lannett, forwarded the
request to K.S. stating “due to Mylan’s across the board price increases on a number
of products, they are looking for new suppliers wherever there is crossover.” J.M.
explained that “[t]he volume isn’t gigantic on the 1000s so it wouldn’t attract much
attention from Mylan if it went to us ....” Nonetheless, on September 12, 2013,
Lannett declined the opportunity and blamed supply issues stating “[a}]s much as
we'd love to take on the business, we are not in a position to do so at this time.”

During a September 10, 2013 earnings call, Lannett’s CEO, A.B., was asked for his
reaction to Mylan’s Levothyroxine price increase. A.B. responded, “You mean after
I sent them a thank you note? I’m just kidding, . . . I’m always grateful to see
responsible generic drug companies realize that our cost of doing business is going
up as well... . So whenever people start acting responsibly and raise prices as
opposed to the typical spiral down of generic drug prices, I’m grateful.”

On September 13, 2013, Sandoz did indeed act “responsibly” and, consistent with
the understanding it had with its competitors, raised WAC pricing to match Mylan
and Lannett.

The three competitors —- Defendants Mylan, Lannett, and Sandoz ~ did not stop there.
They coordinated again to raise price on Levothyroxine in April/May 2014.

Consistent with the 2013 increases, Mylan was first to raise its WAC pricing on
Levothyroxine on April 25, 2014. In the two days leading up to the increase,
Defendant Nesta and K.S. of Lannett spoke by phone several times. These calls are
listed below. Notably, these calls are the last documented telephone calls between
these two executives.

52
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 53 of 114 PagelD #: 254

Ce - ST - 6 BM Directionfad Contact Name ad Time | om

4/23/2014 Voice Mra: Jim(Mylan) Outgoing — K.S. (Lannett) 18:31:26

4/23/2014 Voice Nesta, Jim(Mylan) Incoming — {K.S. (Lannett) 18:59:53 _
4/23/2014 Voice Nesta, Jim(Mylan) Outgoing _K.S. (Lanett) 19:57:38 0:00:50
4/23/2014 Voice Nesta, Jim(Mylan) Incoming _ K.S. (Lannett} 21:04:47 0:05:07

On April 25, 2014 — the day that Mylan increased its price of Levothyroxine — P.C.,

a sourcing manager at Cardinal Health, sent a text to Defendant Sullivan of Lannett

stating: “[nJot sure if you knew already . . . Mylan increasing levos.” Defendant

Sullivan responded: “Thanks for the heads up... We heard 55% on contract price,

can you confirm?” P.C. replied, “[y]es ~50-55%.” Defendant Sullivan had “heard”

about the Mylan increase from her supervisor, K.S., who had communicated with

Defendant Nesta only days prior.

Lannett quickly followed with a price increase of its own — raising its WAC pricing

to match Mylan on April 28, 2014. In accordance with their ongoing agreement,

and consistent with past practice, Sandoz followed shortly thereafter on May 23,

2014 and matched the WAC pricing of its competitors.

118. On information and belief, Plaintiffs allege that the reference to ‘‘K.S.” in this section
of the State AG Action 2 (and described as “.. . a senior sales executive at the Company) refers to
Keven Smith who joined the Company in 2002 as its Vice President of Sales and Marketing, and
ultimately was promoted to the position of Senior Vice President of Sales and Marketing. The
reference to “Defendant Sullivan” in this section of the State AG Action refers to Tracy Sullivan,
who has been employed at the Company since 2007 and is currently the Company’s Director of
National Accounts.

Digoxin

119. The Company has listed Digoxin as one of its Key Products in all its Form 10-Ks
since at least 2009. On August 15, 2017, the Company and other generic drug manufacturers were
named as defendants in a Direct Purchaser Class Action Complaint relating to its drug Digoxin in
that action commonly known as Ahold USA Inc., et al. v. Impax Laboratories, Inc., et al., Direct
Case No. 16-DG-27241 (E.D. PA) (the “Digoxin Class Action”), which was transferred to and made

a part of the multi-district litigation Jn re: Generic Pharm. Pricing Antitrust Litig., No. 2:16-md-

53
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 54 of 114 PagelD #: 255

02724-CMR (E.D. Pa.) (the “Antitrust Action”). In addition to the allegations in the Digoxin Class
Action, the Company’s wrongful conduct relating to Digoxin is detailed in the Securities Class
Action and recounted as follows:

Digoxin is used to treat heart failure and chronic atrial fibrillation. The drug is used
primarily by elderly patients for the treatment of rapid rhythm disturbance. The
World Health Organization has classified Digoxin as an essential medicine. No
effective substitute exists for many patients, and none of the comparable molecules
or therapeutic equivalents are prescribed in any significant volume. Millions of
people in the U.S. rely on the pill every day. During 2013, the overall market for
Digoxin was $198 million. Sales by Global Pharma, which is the generics division
of Impax, and Lannett represented a substantial portion of the generic market.

Prior to the Class Period, in 2004, Lannett entered into a contract with Jerome
Stevens Pharmaceuticals (“JSP’’) to be the distributor of Digoxin produced by JSP
(along with two other of JSP products, including Levothyroxine) until March 2014.
On August 19, 2013, Lannett announced that it had extended its contract with JSP
to distribute Digoxin and Levothyroxine (as well as another drug, Butalbital) in the
United States until March 2024. The JSP contract accounted for a substantial
amount of Lannett’s gross profit. For example, in 2013, just two of JSP’s drugs,
Levothyroxine and Digoxin, accounted for 46% of Lannett’s sales.

Figure 1 below breaks down the total market for Digoxin by percentage of total
sales. Figure 1 clearly illustrates that the total sales of generic Digoxin were
concentrated among Lannett, and Global Pharma/Impax during the Class Period
with Par Pharmaceutical (“Par”) beginning to enter the market later in the Class
Period. Figure 1.1 further breaks down the generic Digoxin market share for the
years of 2013 and 2014.

The Wholesale Acquisition Cost (“WAC”) [referenced in Figure 1] is the
manufacturers reported list price of the drug when sold to the wholesaler. WAC
does not represent actual transaction prices as it does not include prompt pay, rebates
or other discounts in price, but it does form the baseline price at which wholesalers
purchase drugs.

Figure ]

54
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 55 of 114 PagelD #: 256

Digoxin Tablets: Total WAC Sales %

 

aGlobalPnaimy elarran Pal Pheind  Myen eWfectWero lx eSuu Praiie eCocodia (Banu @Norlotay Rx

Source: Symphoww Heath Sounans
Figure 1.1

Digoxin Tablet: 2013 Total Sales Digoxin Tablet’ 2014 Total Sales

© 8

sSi.balPhrarm * .

From October 28, 2013, to October 30, 2013, Impax, Lannett and Par
Pharmaceuticals attended the Generic Pharmaceutical Association’s (““GPhA”) 2013
Fall Technical Conference in Bethesda, Maryland. GPhA is a trade association for
generic drug manufacturers and distributors.

In November 2013, following the GPhA conference, Lannett, Impax and Par

Pharmaceuticals, in lock-step, increased Digoxin prices by over 700%. This
increase marked the first significant price increase for this essential drug in more

55
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 56 of 114 PagelD #: 257

than four years. Figure 2 below illustrates this price hike.

 

 

 

 

 

Figure 2
203 GPA Tot a0 SPrA 2013 GA Fell 3014 GEA
Saniual Mteereg CHIZ Werkshop Technical Cort Aanial Seeli g
Fep 70 22 wa4G 92.2330 Feet teal
1
14 : wees) | Peaiasenienienio =:
i it
ot
12 : it
pou
oi —
4u i
a 1
e Foot
x a 1
5 OR i
nr]
z aon
go Ue '
‘
é ‘
1
a4 :
t
be

' # bt
te Ftepeo4

al

« fe yt a “
yF ye
West: Yard Ine

Souree’ Srampnany Heat: Souhers

Following the coordinated price increases, market sales of Digoxin increased almost
three-fold from $198 million in 2013 to $577 million in 2014. Lannett and the other
lmarket competitors maintained the coordinated price increase through at least 2015,
during which total sales of Digoxin equaled $505 million. The sales increase was
solely attributable to the November 2013 price hike as the quantity of Digoxin
Tablets sold in the market remained relatively stable.

The pnce moves by Lannett and Impax were correlated with an unusual degree of
uniformity, registering at 99% correlation.[] At the time of the coordinated price
hike, Digoxin had no supply or production issues forced the price increase for
competitive business reasons. For instance, there were no clinical investigator
inspections, no drug safety labelling changes, no post market requirements and
commitments studies required by the FDA to assess possible serious risks associated
with the drug, no FDA notification of drug shortages, no change in formulation and
no new patent.

A correlation is a numerical representation of the degree of relationship between two
variables. See (https://www.socialresearchmethods.nev‘xb/statcorr.php). In cartels,
or collusive markets, there is often a higher correlation between competitors’ prices
than in competitive markets. See Hide and seek: the effective use of cartel screens,
OXERA, hup://www.oxera.com/petmedia/2 10bcSbe-0ec9-40ea-8bc9-
6c8b2406b48 5/Cartelscreens.pdfiaspx?ext=.pdf {].

56
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 57 of 114 PagelD #: 258

During an earnings call on February 6, 2014, Defendant Bedrosian discussed
Digoxin pricing issues. For example, Oppenheimer analyst Rohit Vanjani asked,
“On Digoxin, you said that Par [Pharmaceuticals] is a rational competitor. Are you
seeing anything on the pricing front from them, in terms of discounting?” To which,
Defendant Bedrosian responded, “Well with discounting to our price, no. We’ve
seen their prices discounted to the brand of course, but we’re not troubled by their
pricing in the market place.”

Although Digoxin is not currently implicated as a focus of the State AG Complaint,
there has been a recent indication that the companies who sel] Digoxin — including
Lannett — may become the focus of a criminal action brought by the DOJ. On
January 5, 2017, the DOJ Antitrust Division submitted a Motion to Intervene in Jn
re Generic Drug Digoxin and Doxycycline Antitrust Litigation, in which Lannett is
currently a named defendant. In the Motion to Intervene, the DOJ asserts that the
Digoxin litigation “shares common questions of law and fact with the ongoing
federal criminal investigation.”

120. On July 8, 2014, The New York Times published an article entitled “Rapid Price
Increases for Some Generic Drugs Catch Users by Surprise” (the “2014 NYT Article”), which

discussed the dramatic price increases of Digoxin:

The first sign of trouble came when Dr. Barry Lindenberg, a cardiologist, received
a three-page insurance form in January, demanding he get preapproval to prescribe
one of the oldest known heart medicines.

... Millions of Americans stil] use it every day, and many had long paid just pennies
a pill.

eR ae

What the cardiologist did not know then was that the price of generic digoxin was
rapidly rising. The three companies selling the drug in the United States had
increased the price they charge pharmacies, at least nearly doubling it since late last
year...

ok

Digoxin provides a telling case study. There was no drug shortage, according to the
Food and Drug Administration, that might explain the increase. There was no new
patent or new formulation. Digoxin is not hard to make. What had changed most
were the financial rewards of selling an ancient, lifesaving drug and company
strategies intended to reap the benefits.

57
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 58 of 114 PagelD #: 259

* Xe

Only one of the companies, Lannett, responded to calls and emails for comment
and would not discuss the specific case of digoxin, saying only in an emailed
statement, “On occasion and for a variety of reasons generic drug makers can and
do raise prices.” Those factors, it said, included problems acquiring raw material,
increased costs of complying with Food and Drug Administration requirements and
manufacturers exiting the market.

Lannett, the major supplier in the United States, has benefited. The company’s
reported sales for cardiovascular products — its major drug in that category is
digoxin — rose to $16.9 million from $4.5 million in just a few months, according
to company conference calls with investors. In a February call, Arthur Bedrosian,
the chief executive, said Lannett’s net sales had increased 84 percent year on year,
and were the best in the company’s history.

Ursodiol
121. The Company began listing Ursodiol as one of its Key Products in its 2015 10-K.
The Company’s wrongful conduct relating to Ursodiol is detailed in the Securities Class Action (at

4 70-73) and recounted as follows:

Generic Ursodiol, or Ursodeoxycholic Acid, in capsule form (“Ursodiol”)[] is a bile
acid that decreases the amount of cholesterol produced by the liver and absorbed
by the intestines and is prescribed for gallbladder stone dissolution. Ursodiol is a
widely prescribed drug in the United States, particularly for older Americans.
Ursodiol has been available on the generic market since 2000. Annual sales of
Ursodiol in capsule form for 2015 were $433 million.

The market for Ursodiol is divided between capsule and tablet forms. The Ursodiol
Capsule market is dominated by Lannett, Actavis Generics (“Actavis”) and Epic
Pharma (“Epic”), as illustrated in Figure 8 below. Lannett’s Ursodiol sales in 2014
were $86.8 million, Actavis’s sales of Ursodiol exceeded $155.2 million, and
Epic’s Ursodiol sales exceeded $60.7 million.

Figure 8

38
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 59 of 114 PagelD #: 260

Tota 2014 Ursodiol Capsule Sales %

 

BACTAVIS PHARMA @ LANNETT Bw EPIC PHARMA LLC

a TAG! PHARMA 2 ACTAVIS U.S, BR
Prior to the Class Period, competitive market forces had drawn down the price of
Ursodiol to approximately $2 per capsule. Following two generic pharmaceutical

manufacturers meetings attended by Actavis, Lannett and Epic, in February and
June of 2014, the price of Ursodiol shot up over 200% from $2 a unit to $5-$6 per

unit, as depicted in Figure 9.

Figure 9

59
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 60 of 114 PagelD #: 261

||

 

Prace

 

 

Lavsestt la

There were no supply shortages of Ursodiol prior to, after or during mid-2014. The
FDA reported no Ursodiol shortages, there were no new patents or formulations,
no labelling changes, and once in production, it is not difficult to make. Moreover,
Lannett never provided a meaningful explanation for the coordinated price
increases. There were no similar price hikes in other countries, including, for
example, in the United Kingdom, Denmark or Norway. Thus, none of the typical
reasons for a price increase existed at the time these companies increased the price
of Ursodiol substantially.

Acetazolamide

122. The Company hsted Acetazolamide as one of its Key Products in its 2016 10-K and
2017 10-K. The Company’s wrongful conduct relating to Acetazolamide is detailed in the
Securities Ciass Action (at J] 64-69) and recounted as follows:

Acetazolamide is a medication used to treat glaucoma, epilepsy, altitude sickness,

paralysis and heart failure. The World Health Organization has classified

Acetazolamide as an essential medicine. Acetazolamide is one of the drugs that is

the subject of the State AG Complaint.

The market for the Acetazolamide is divided into a market for tablets and a market

for sustained release capsules.[] The market for Acetazolamide tablets was

approximately $276.9 million during the Class Period; and, the market for the
sustained release capsules was worth approximately $201.6 miilion.

60
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 61 of 114 PagelID #: 262

The market for generic Acetazolamide is highly concentrated. For the majority of
the Class Period, the only two producers of Acctazolamide were Lannett and Taro
Pharmaceuticals (“Taro”). Figure 5 below illustrates the highly concentrated nature
of this market as close to 100% of the total sales were distributed between Lannett

and Taro.

Figure 5

Acelazolamide Tablets: Total Sales %

 

PP of Jf

, Oo sO Lh gh ot oh sk oS sR 2 1 3 fo
yo gga F as at? Go IF gee at gah a a ya a aw” nat cas i? a0? oe?

Prior to the Class Period, Lannett had roughly 20% of the market share for
Acetazolamide. However, as evidenced by the above Figure 5, from January 2009
through July 2011, Lannett’s market share significantly increased, almost doubling
within two years, Figure 6 shows the reason for this rapid increase in market share.
Lanneti had dropped its price to grab market share away from Taro. In fact,
Lannett’s prices moved in the complete opposite direction of Taro’s price prior to
the Class Period with a -99% correlation. Once the Class Period started Lannett’s
and Taro’s prices for Acetazolamide had a 98% correlation.

In a footnote, the Securities Class Action explains “correlation” as “[t}he main
result of a correlation is called a correlation coefficient and it ranges from -100%
to 100% {some studies use -1.0 to +1.0). Ifthe correlation coefficient is closer to 0
then there is no relationship between the variables. If the correlation coefficient is
positive then, for example, as one vanable gets larger the other gets larger. If,
however, the correlation coefficient is negative then, for example, as one variable
gets larger the other gets smaller.

Figure 6

61
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 62 of 114 PagelD #: 263

Acetazolamide label List Piice (WAC)

  

eemelng Heaths meer

The high market concentration of Acetazolamide enabled Lannett and Taro to
immediately benefit from their lock-step price increases, As evidenced by Figure
7, the price of Acetazolamide jumped nearly 500% immediately following the
October 2013 GPhA meeting.

Figure 7

Acetazolamide Tablets: Average Price

oA

1 3 oO oe ost
Sto FF at oo ye eo

s ow as Ca
oy ey oe a at yt nl at pot ee ca

These abnormal price moves by Lannett and Taro were correlated with an unusual
degree of uniformity, registering at 98% correlation. At the time of the price hike,
none of the typical reasons for a price increase existed at the time these companies
increased the price of Acetazolamide substantially. Acctazolamide had no supply
or production issues to justify the price increase. There were no clinical

62
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 63 of 114 PagelD #: 264

investigator inspections, no drug safety labelling changes, no post-market
requirements and commitments studies required by the FDA to assess possible
serious risks associated with the drug, no FDA notification of drug shortages, no
change in formulation and no new patent.

123. The State AG Action 1 also includes price fixing and coordinating allegations
relating to Acetazolamide. The facts alleged describe wrongful conduct by two pharmaceutical
companies other than Lannett and Taro, which further evidences the overarching conspiracy as
alleged herein.

Doxycycline Monohydrate (“Doxy Mono”)

124. The Company’s wrongful conduct relating to Doxy Mono is detailed in the State AG

Action 1 (fj 246-267) and recounted as follows:

Doxycycline Monohydrate (“Doxy Mono”), also known by the brand names
Acticlate ® and Monodix ®, among others, is an oral medication used to treat a
wide variety of bacterial infections, including those that cause acne. Doxy Mono
is known as a tetracycline antibiotic and is also used to prevent malaria.

In February 2013, Heritage heard from a customer that there would be a significant
increase in demand for Doxy Mono due to a large price increase that had recently
occurred with a different from of Doxycycline as well as supply problems that
certain manufacturers were experiencing.

Shortly thereafter, Heritage decided to increase the price it charged for Doxy Mono.
Heritage’s competitors at that time were Defendants Lannett, Mylan, and Par. In
order to ensure a successful increase, Heritage began reaching out to certain
competitors.

On March 7, 2013, A.S. spoke to T.S., the Director of National Accounts at Lannett,
for fourteen (14) minutes.

On March 13, 2013, A.S, sent an email to T.S. at Lannett stating: “Hi [T.S.]! Ijust
had a question for you on a. Doxycycline Monohydrate. Would you have a chance
to chat today? Or tomorrow? Let me know a convenient time for you...” They
spoke later the same day for five (5) minutes and discussed Heritage’s intent to
increase Doxy Mono prices.

On March 17, 2013, Malek created a spreadsheet, which he then forwarded to

himself by email, which included various items on which he wanted to follow up.
Included was a reference to “Price Increases: Take Doxy Mono up more than 3x

63
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 64 of 114 PagelD #: 265

asap.” On March 21, 2013, Malek emailed Glazer expressing his intention to
increase the price of Doxy Mono by as much as four (4) times the current price, and
asking for Glazer’s thoughts.

On March 25, 2013, T.S. sent an email to her boss, the Vice President of Sales at
Lannett, titled “Recap”. In thai email, she indicated that she was [working on a
WAC & SWP review” for certain drugs, including Doxy Mono, but had heard that
“there will be a price increase on Doxycycline from Heritage soon. We are waiting
to find out when and why.” T.S. continued to communicate with A.S. about Doxy
Mono, through numerous phone conversations, text messages and in-person
meetings over the next several months.

Also on March 25, 2013, Malek sent an email to his sales team indicating that
Heritage would be “taking a price increase in the market this week” for Doxy Mono
and another drug.

Heritage kept in contact with Doxy Mono competitors through 2013. A.S., in
particular, spoke, texted and met in person with several different Lannett employees
over the period. She called T.S. on April 25, 2013 and left a message. T.S. returned
the call the next day and they spoke for more than eight (8) minutes. They spoke
again on May 13, 2013 for almost six (6) minutes.

The next day, A.S. and T.S, attended a conference together, where they again
discussed Doxy Mono. During the day on May 14, 2013, they exchanged the
following text messages:

A.S.: “Meeting in parking lot at Cardinal at 5:45 to carpool over.
Can meet you at Cardinal then or at the bar? Should be to bar a little
after 6.”

T.S.: “I have a conference call in a half hour about a market wide
increase. I might have to meet you at the bar.”

A.S.: “Ok sounds good — see u there.”

A.S.: “Is it doxy mono?”

T.S.: “Headed over now.”
Similarly, on June 4, 2013, A.S. called and texted G.W., a Director of National
Accounts at Lannett. On June 5, 2013, while at a conference with T.S., A.S. and
T.S. exchanged numerous calls and text messages.
Lannett increased its pricing for Doxy Mono effective June 12, 2013. When it was

asked by a customer in July 2013 whether Lannett could provide a lower price for
Doxy Mono, a Lannett National Account Manager stated: “We just took a price

64
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 65 of 114 PagelD #: 266

increase on this item effective 6/12/13. This is our standard pricing across the board
going forward. Any pricing you see out there right now will not be that low for
long.”

During this same time period, the four competitors for Doxy Mono were all
communicating frequently. For example, the day before Lannett raised its price —
June 11, 2013 — N.O. of Heritage spoke to M.A. of Mylan for nearly ten (10)
minutes. T.S. of Lannett was also communicating with K.O., the Vice President of
National Accounts at Par, during this time period. The two were friends who
frequently saw each other and spoke in person at trade shows and customer
conferences. K.O., in turn, was in frequent communication was in frequent
communication with M.A. of Mylan during June and July 2013, speaking numerous
times, including several calls on June 7, 2013 and June 13, 2013 -the day after
Lannett raised its prices for Doxy Mono. K.O. was also in frequent communication
with G.W. at Lannett, exchanging nine (9) text messages on June 11 and 12, 2013.

Heritage was slower to raise its prices for Doxy Mono, due to supply problems
throughout 2013. But A.S. continued to keep in frequent communication with
Lannett and other competitors. She met in person with T.S. and K.O. from Par

during a conference in Arizona on August | and 2, 2013. This was followed by a
flurry of communications between the four competitors in August 2013.

At some point thereafter, as Heritage was evaluating its planned price increase,
Malek asked A.S. to obtain specifics regarding Lannett’s price increase for Doxy
Mono. That resulted in the following text message exchange between A.S. and T.S.
on August 12, 2013, after they had again met in person together at a conference:

A.S.: “From our conversation, [i]ncreasing WAC too?

T.S.: “Yes”

A.S.: “When are you guys changing WAC or have u already?”

T.S.: “Are you free at 4:30?

A.S.: Yes-but still need to hang around for Spm mtg”

T.S.: “OK PH swing by”
The next day, August 13, 2013, while still together at the conference, A.S. texted
T.S, saying ‘*Let’s connect sometime today-need a little more specifics on the $ we
discussed.” That same day, A.S. also exchanged several text messages and phone
calls with L.C., another National Accounts Representative at Lannett. G.W. of

Lannett also sent a text message to K.O. of Par.

Later that evening, the Senior Vice President of Generic Sales at Par sent an internal

65
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 66 of 114 PagelD #: 267

email to the Vice President of Marketing and Business Analytics, stating: “] hear
that Lannett is taking a price increase on doxy mono and Heritage will follow.”
The email was forwarded internally at Par with the instruction: “FYI... we will
follow ... No new opps until we see where pricing ends up.”

One week later, on August 20, 2013, A.S. confirmed via email to Maiek that
Lannett had “tripled WA Cs and did/will do similar to contract prices,”

In October, A.S. informed a customer that “{wJe are expecting continued supply
issues with” Doxy Mono and that “supply will be tight through Oct and Nov.”

On January 23, 2014, A.S. informed a large supermarket chain customer that “] also

wanted to let you [know] that we are looking to take a price increase on all the Doxy

Monohydrate... some time in 2014.”

As of March 2014, Heritage increased its price to at least one customer, with an eye

toward a much larger, across-the-board increase on Doxy Mono (as well as other

drugs) later in 2014, which is discussed more fully below.

This agreement between Heritage, Lannett, Par and Mylan was part of an

overarching conspiracy of the corporate Defendants named in the Complaint to

unreasonably restrain trade in the generic pharmaceutical industry.

125, On information and belief, Plaintiffs allege that the reference to “T_S.” in this section
of the State AG Action 1 (and described as the Director of National Accounts at the Company)
refers to Tracy Sullivan, the Company's Director of National Accounts. On information and belief,
Plaintiffs allege that the reference to the Vice President of Sales at the Company refers to Kevin

Smith who joined the Company in 2002 as its Vice President of Sales and Marketing, and ultimately

was promoted tc the position of Senior Vice President of Sales and Marketing.
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 67 of 114 PagelD #: 268

67
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 68 of 114 PagelD #: 269

68
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 69 of 114 PagelD #: 270

69
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 70 of 114 PagelD #: 271

70
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 71 of 114 PagelD #: 272

7
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 72 of 114 PagelD #: 273

72
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 73 of 114 PagelD #: 274

73
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 74 of 114 PagelD #: 275

74
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 75 of 114 PagelD #: 276

75
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 76 of 114 PagelD #: 277

THE COMPANY’S CORPORATE GOVERNANCE FAILURES
168. Each of the Company’s Form DEF 14A’s filed with the SEC from 2014 through
2018 (“Proxy Statements”) include a section entitled “The Role of the Board and Risk Oversight.”
In cach Proxy Statement, that section is followed by a representation containing the following
language (or substantially similar):
The Role of the Board and Risk Oversight

The Board is responsible for overall corporate governance as well as for
management and the strategic direction of the Company as a whole. The
corporate governance guidelines are available at www-lannett.com. The Board and
various committees of the Board meet regularly to discuss operating and financial
reports presented by the Company, including but not limited to the Chief Executive
Officer, Chief Financial Officer, and other members of management.

Assessing and managing risk is the responsibility of management; however, the
Board, through the Audit Committee, provides oversight and reviews various
details regarding the Company’s risk mitigation efforts. The Board is engaged
in the Company's strategic planning efforts, which include evaluating the
objectives and risks associated with these initiatives.

Through the Board’s committees, the Board maintains broad oversight uver
various functions within the Company. The Audit Committee, under its charter,
reviews and discusses risk exposures and the steps management has taken to
monitor and mitigate each risk. The Compensation Commitiee and the
Governance and Nominating Committee monttor risks associated with
succession planning and the attraction and retention of talent, as well as risks
related to the design of compensation programs within the Company.

The Board has adopted a Code of Business Conduct and Ethics (the “code of
ethics”). The code of ethics applies to all employees including the Company’s
Chief Executive Officer, Chief Financial Officer, Corporate Controller, and other
finance employees. The code of ethics is publicly available on our website at
www.lannett.com. If the Company makes any substantive amendments to the code
of ethics or grants any waiver, including any implicit waiver, from a provision of
the code of ethics to our Chief Executive Officer, Chief Financial Officer, or
Corporate Controller, we will disclose the nature of such amendment or waiver on
our website or in a Current Report on Form 8-K.

76
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 77 of 114 PagelD #: 278

The Board has established effective anti-hedging and anti-pledging policies. We
have an insider trading policy which among other restrictions prohibits employees,
officers and Directors, including Named Executive Officers (“NEOs”), from
entering into short sales, calls or any other hedging transaction involving Lannett
securities. In addition, the Board has a policy that prohibits Directors and NEOs
from pledging Lannett stock. None of our Directors or NEOs has pledged Lannett
stock as collateral for a personal loan or other obligations.

The members of the Board are expected to attend all Board meetings whether in

person or via teleconference. Additionally, members of the Board are expected to

attend the Annual Meeting. [Emphasis added].

169. Notably, the Company’s 2013 Proxy Statement differs in its description of its
oversight responsibilities, stating in relevant part:

Assessing and managing risk is the responsibility of management; however, the

Board provides oversight and reviews various details regarding the Company's risk

mitigation efforts. The Board is engaged in the Company’s strategic planning

efforts, which include evaluating the objectives and risks associated with these

initiatives. [Emphasis added].

170. By comparison, the 2014-2018 Proxy Statements state:

Assessing and managing risk is the responsibility of management; however, the

Board, through the Audit Committee, provides oversight and reviews various

details regarding the Company’s risk mitigation efforts. The Board is engaged in

the Company’s strategic planning efforts, which include evaluating the objectives

and risks associated with these initiatives. [Emphasis added].

171. The Company’s representations of the Director Defendants’ risk oversight in each

of its Proxy Statements (from 2014 through 2018) was false and misleading and instead was used

as an additional tool to secure shareholder votes to nominate each Director Defendant to the

Company Board.

172. The Director Defendants’ risk oversight failures and the Officer Defendants’
failures to monitor and mitigate each risk include, but are not limited to, the following events, all
which relate to the Company’s antitrust activities as alleged herein:

(a) July 2014 interrogatories and subpoena from the CTAG;

77
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 78 of 114 PagelD #: 279

(b} November and December 2014 — The Company, Smith and others served
with DOJ grand jury subpoenas;

(c} June 2016-— The Company employee served with State AG interrogatories
and subpoena;

{dj} 2016-The Start of Private Anttrust, Consumer Protection, and Shareholder
lawsuits against the Company and others;

(e) August 15,2017 -— The Direct Purchaser complaint against the Company and
others regarding Digoxin price fixing;

a) May 2018 — DOJ Civil Investigative Demand (“CID”) sent to the Company;

(g) June 2018 — State AG Action/amended complaint filed adding the Company
as a defendant;

{h) May 2019 — State AG Action 2/second and separate complaint filed naming
the Company and two Company employces as defendants; and

(i) August 2019 — the Court denied the defendants’ joint motion to dismiss the

Overarching Conspiracy claims.

173. Each of these events was known by Defendants as evidenced by
a  cisclosures made in the
various Form 10-K’s, identified and discussed herein.

174. Rather than take actions to protect the interests of the Company, Defendants have
pursued a course of conduct to protect themselves and their “friends”

Defendant Bedrosian
175. Defendant Bedrosian served as the Company's CEO and/or president through

Relevant Periods 1 and 2 until his departure on December 3!, 20!7. Gn December 21, 2017

78
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 79 of 114 PagelD #: 280

Defendants caused the Company to announce that Defendant Bedrosian’s employment end will be
deemed to be a termination by the Company without Cause.

176. Defendant Bedrosian and the Company executed a Separation Agreement where he
received thirty-six (36) months base salary, a pro-rated annual cash bonus for the current fiscal year
of the Company, continued medical benefits for a period of 18 months and vesting of all outstanding
options and previously awarded restricted stock grants.

177. Inthe Company’s public filings and press releases, there is no staternent or indication
that the Company completed any due diligence regarding Defendant Bedrosian and his conduct
relating to the allegations described herein, and specifically relating to whether his separation with
the Company should properly be described as “for cause” and whether there should be any claw
back of monies or other benefits paid to Defendant Bedrosian (or his entitlement to any separation
payments or benefits).

Non-Party Smith

178. Non-Party Smith joined the Company in January 2002 as Vice President of Sales
and Marketing, and ultimately was promoted to the position of Senior Vice President of Sales and
Marketing.

179. On November 3, 2014, Smith was served with a DOJ grand jury subpoena relating
to the antitrust scheme as alleged herein.

180. On June 15, 2018, Smith exercised options of the Company for $192,600. A review
of his Company stock trading history shows he sold Company stock several times during the height
of its value in 2014 and 2015,

181. On June 22, 2018, the Company announced that Mr. Smith “will terminate his

employment with the Company effective June 30, 2018. The termination of Mr. Smith’s

79
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 80 of 114 PagelD #: 281

employment will be deemed to be a termination by Mr. Smith for Good Reason.” Smith’s

employment agreement defines “Good Reason” as:

For purposes of this provision, Executive resigns with “Good Reason” if he provides

written notice of his resignation within thirty (30) days after Executive has actual

knowledge of the occurrence, without the written consent of Executive, of one of

the following events: (A) the assignment to Exccutive of duties maternally and

adversely inconsisient with Executive’s siatus as Vice President of Sales and

Marketing or a material and adverse alteration in the nature of his duties,

responsibilities and/or reporting obligations, (B) a reduction in Executive’s Base

Salary or a failure to pay any such amounts when due; or (C) the relocation of

Company headquarters more than 100 miles from ils current location.

182. Smith and the Company executed a Separation Agreement where he received
twenty-one (21) months base salary, a cash bonus for the current fiscal year of the Company in the
amount of $444,000, continued medical benefits for a period of 18 months and vesting of all
outstanding and unvested equity award grants, and pursuant to which he has granted the Company
expanded restrictive covenants.

183. Although the Company accepted Smith’s resignation for “Good Reason”, the facts
underlying this “Good Reason” have not been shared with the investing public, and there is no
indication there was, in fact, good reason.

184. Inthe Company’s public filings and press releases, there is no statement or indication
that the Company completed any due diligence regarding Smith and his conduct relating to the
allegations described herein, and specifically relating to whether his separation with the Company
should properly be described as “for cause” and whether there should be any claw back of monies
or other benefits paid to Defendant Bedrosian (or his entitlement to any separation payments or
benefits).

Defendant Galvan

185. ‘Defendant Galvan served as the Company’s Vice President of Finance and CFO

80
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 81 of 114 PagelD #: 282

since August 2011 and retired from those positions effective August 30, 2019. On May 24, 2019
Defendants caused the Company to announce that Defendant Galvan’s employment end will be
deemed to be a termination by the Company without Cause.

186. Inthe Company’s public filings and press releases, there is no statement or indication
that the Company completed any due diligence regarding Galvan and his conduct relating to the
allegations described herein, and specifically relating to whether his separation with the Company
should properly be described as “for cause” and whether there should be any claw back of monies
or other benefits paid to Galvan (or his entitlement to any separation payments or benefits, if any).
Non-Party Sullivan

187. Non-Party Sullivan has been employed at the Company since 2007 and is currently
the Director of National Accounts. Sullivan is a named defendant and is heavily cited in the State
AG Action 2 with specific wrongful conduct relating to drug price fixing and the overarching
conspiracy, including that she “exchanged at least 495 phone calls and text messages with her
contacts.” See State AG Action 2 at J 1078.

188. Inthe Company’s public filings and press releases, there is no statement or indication
that the Company completed any due diligence regarding Sullivan and her conduct relating to the
allegations described herein.

Non-Party Cavanaugh

189. Non-Party Cavanaugh joined the Company as Senior Vice president and Chief
Commercial Operations officer in 2018. Prior to joining the Company, Cavanaugh was the Senior
Vice President, Chief Commercial Officer, North America Generics, at Teva, where she held that
position for the last five of her eight years at Teva. Cavanaugh is a named defendant and is heavily

cited in the State AG Action 2 with specific wrongful conduct relating to drug price fixing and the

81
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 82 of 114 PagelD #: 283

overarching conspiracy, including “between January 2011 and August 2017, Cavanaugh exchanged
at least 612 phone calls and text messages with her contacts.” See State AG Action 2 at J 1064.

190. Cavanaugh was hired by Defendant Crew. They previously worked together at Teva.
Defendant Crew is quoted as saying about Cavanaugh: “[s]he fundamentally used to run the
majority of the generics business at Teva in a bygone era when I was with her there as well some
years ago as a Commercial Operating Officer.””

191. Inthe Company’s public filings and press releases, there is no statement or indication
that the Company completed any due diligence regarding Cavanaugh and her conduct relating to
the allegations described herein.

Defendant LePore

192. Defendant LePore was appointed to the Company’s Board in 2017. Since 2007, he
served as Chairman, CEO, and President of Par Pharmaceuticals, Inc., until the company’s
acquisition by private equity investor TPG in 2012. He remained as chairman of the new company,
where he led the sale of the company to Endo Pharmaceuticals

193. After being granted leave to file an amended complaint in the State AG Action after
an October 2017 motion, a State AG Action amended complaint was filed in June 2018 adding the
Company and Par as defendants, and included allegations relating to the drug Doxycycline
Monohydrate (“Doxy Mono”) which was sold by the Company and Par. These events occurred
while LePore was either Chairman, CEO, and President of Par, or Chairman of the “new company”.

194. In the Company’s public announcement of its appointment of LePore to the

 

: See Lannett: Price Fixing Case Kicks The Legs Out, Fines And Management Turnover
Inevitable quoting Deutsche Bank HC Conference May 9, 2018, at
hups://seekingalpha.com/article/4263445-lannett-price-fixiny-case-kicks-leys-fines-management-
turnover-inevitable

82
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 83 of 114 PagelD #: 284

Company’s Board, there was no mention of any due diligence conducted by the Company prior to
LePore’s appointment, particularly related to the matters discussed herein. At a minimum, LePore’s
appointment to the Board and serving as its Chairman creates the appearance of wrongful conduct
by the Company and/or its (and LePore’s) attempt to keep the truth hidden from its shareholders,
the investing public, and Plaintiffs in the various actions identified herein

MATERIALLY FALSE AND MISLEADING STATEMENTS — ANTITRUST SCHEME

195. On July 15, 2014, Rohit Vanjani, an Oppenheimer analyst, issued a report on the
Company that discussed concerns relating to the Company’s price increases which were at the
center of the 2014 NYT Article. In the July 15, 2014 report, Mr, Vanjani included statements made
by Defendants Bedrosian and Galvan where they stated: “Lannett’s view is that the company has a
window of opportunity on price increases unti] 2016, when the generics wave begins to recede.
Management is even eyeing additional price increases later this year, although the company would
not specify on which franchises. With respect to digoxin specifically, management still believes
that it is at the low end of market pricing compared to competitors.”

196. On July 16, 2014, Defendants caused the Company to file a Form 8-K with the SEC
and publish a press release relating to a subpoena and interrogatories it received from the
Connecticut Attorney General. The press release stated in relevant part:

Philadelphia, PA — July 16, 2014 — Lannett Company, Inc. (NYSE: LCI) today

announced that it has received interrogatories and subpoena from the State of

Connecticut Office of the Attorney General concerning its investigation into pricing

of digoxin. According to the subpoena, the Connecticut Attorney General is

investigating whether anyone engaged in any activities that resulted in (a) fixing,

maintaining or controlling prices of digoxin or (b) allocating and dividing
customers or territories relating to the sale of digoxin in violation of Connecticut
antitrust law. The Company maintains that it acted in compliance with all
applicable laws and regulations and intends to cooperate with the Connecticut

Attorney General’s investigation. [Emphasis added].

197. The above statements were false and misleading, and Defendants caused the

83
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 84 of 114 PagelD #: 285

Company to fail to disclose material facts necessary to make the statements not false and
misleading. Defendants misrepresented the Company’s pricing strategy of generic drugs, including
Digoxin, and Company’s risk of being implicated by regulatory investigation and allegations of
anticompetitive misconduct. In addition, the statements misled investors regarding the extent to
which Defendants Bedrosian and Galvan knew or recklessly disregarded the Company’s
participation in illegal activity related to price-fixing and/or the allocation of customers and/or
territories. Additionally, the statements downplayed the potential exposure to the Company or
regulatory impact on the Company’s business operations and financial results/prospects arising
from its wrongful conduct
The Company’s Annual Reports

198. On August 29, 2014, Defendants caused the Company to file its 2014 10-K with the
SEC and which was signed by Defendant Galvan and the Director Defendants (except Defendants
LePore, Chapman, Crew, and Paonessa, who were not Company directors at this time). In the 2014
10-K, the Company discussed the impact of competition:

Competition

The manufacturing and distribution of generic pharmaceutical products is a highly

competitive industry. Competition is based primarily on price. In addition to

competitive pricing our competitive advantages are our ability to provide strong

and dependable customer service by maintaining adequate inventory levels,

employing a responsive order filling system and prioritizing timely fulfillment of

orders. We ensure that our products are available from national suppliers as well

as our own warehouse. The modernization of our facilities, hiring of experienced

staff and implementation of inventory and quality control programs have improved

our competitive cost position over the past five years.

We compete with other manufacturers and marketers of generic and brand name

drugs. Each product manufactured and/or sold by us has a different set of

competitors. The list below identifies the companies with which we primarily
compete with respect to each of our major products.

* KF

84
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 85 of 114 PagelD #: 286

The generic pharmaceutical industry is highly competitive.

We face strong competition in our generic product business. Revenues and gross
profit derived from the sales of generic pharmaceutical products tend to follow a
pattern based on certain regulatory and competitive factors. As patents for brand
name products and related exclusivity periods expire or fall under patent
challenges, the first generic manufacturer to receive regulatory approval for generic
equivalents of such products is generally able to achieve significant market
penetration. As competing off-patent manufacturers receive regulatory approvals
on similar products or as brand manufacturers launch generic versions of such
products (for which no separate regulatory approval is required), market share,
revenues and gross profit typically decline, in some cases dramatically.
Accordingly, the level of market share, revenue and gross profit attributable to a
particular generic product is normally related to the number of competitors in that
product’s market and the timing of that product’s regulatory approval and launch,
in relation to competing approvals and launches. Consequently, we must continue
to develop and introduce new products in a timely and cost-effective manner to
maintain our revenues and gross margins.

199. In the 2014 10-K, Defendants caused the Company to make the following
representations regarding its gross profit and pricing pressures:

Gross Profit...

The Company is continuously seeking to keep product costs low, however there

can be no guarantee that gross profit percentages will stay consistent in future

periods. Pricing pressure from competitors and costs of producing or purchasing

new drugs may also fluctuate in future periods. Changes in future product sales

mix may also occur.

200. Inthe 2014 10-K, the Company further represented that there were no changes in the
Company’s internal control over financial reporting.

201. The 2014 10-K included certifications pursuant to Rule 13a-14(a) and 15d- 14(a)
under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants
Bedrosian and Galvan attesting to the accuracy of the 2014 10-K, the effectiveness of the

Company’s disclosure controls, and that they disclosed any material changes to the Company’s

internal contro] over financial reporting.

85
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 86 of 114 PagelD #: 287

202. On August 27, 2015, Defendants caused the Company to file its 2015 10-K with the
SEC and which was signed by Defendant Galvan and the Director Defendants (except Defendants
LePore, Chapman, and Crew, who were not Lannett directors at this time). In the 2015 10-K, the
Company discussed the impact of competition:

Competition

The manufacturing and distribution of generic pharmaceutical products is a highly
competitive industry. Competition is based primarily on price. In addition to
competitive pricing, our competitive advantages are our ability to provide strong
and dependable customer service by maintaining adequate inventory levels,
employing a responsive order filling system and prioritizing timely fulfillment of
orders. We ensure that our products are available from national suppliers as well
as our own warehouse. The modernization of our facilities, hiring of experienced
staff and implementation of inventory and quality control programs have improved
our competitive cost position over the past five years.

We compete with other manufacturers and marketers of generic and brand name
drugs. Each product manufactured and/or sold by us has a different set of
competitors. The list below identifies the companies with which we primarily
compete with respect to each of our major products.

*

The generic pharmaceutical] industry is highly competitive.

We face strong competition in our generic product business. Revenues and gross
profit derived from the sales of generic pharmaceutical products tend to follow a
pattern based on certain regulatory and competitive factors. As patents for brand
name products and related exclusivity periods expire or fall under patent
challenges, the first generic manufacturer to receive regulatory approval for generic
equivalents of such products is generally able to achieve significant market
penetration. As competing off-patent manufacturers receive regulatory approvals
on similar products or as brand manufacturers launch generic versions of such
products (for which no separate regulatory approval is required), market share,
revenues and gross profit typically decline, in some _ cases
dramatically. Accordingly, the level of market share, revenue and gross profit
attributable to a particular generic product is normally related to the number of
competitors in that product’s market and the timing of that product’s regulatory
approval and launch, in relation to competing approvals and
launches. Consequently, we must continue to develop and introduce new products
in a timely and cost-effective manner to maintain our revenues and gross margins.

86
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 87 of 114 PagelD #: 288

203. In the 2015 10-K, Defendants caused the Company to make the following
representations regarding its gross profit and pricing pressures stating in relevant part:

Gross Profit...

While the Company is continuously seeking to keep product costs low, there can

be no guarantee that gross profit percentages will stay consistent in future periods.

Pricing pressure from competitors and costs of producing or purchasing new drugs
may also fluctuate in future periods. Changes in future product sales mix may also

occur.

204. Inthe 2015 10-K, the Company further represented that there were no changes in its
internal contro! over financial reporting.

205. The 2015 10-K included a SOX certifications signed by Defendants Bedrosian and
Galvan attesting to the accuracy of the 2015 10-K, the effectiveness of the Company’s disclosure
controls, and that they disclosed any material changes to the Company’s internal control over
financial reporting.

206. On August 29, 2016, Defendants caused the Company to file its 2016 10-K with the
SEC and which was signed by Defendant Galvan and the Director Defendants (except Defendants
LePore, Chapman, and Crew, who were not Company directors at this tume). In the 2016 10-K, the
Company discussed the impact of competition:

Competition

The manufacturing and distribution of generic pharmaceutical products is a highly

competitive industry. Competition is based primarily on price. In addition to

competitive pricing, our competitive advantages are our ability to provide strong

and dependable customer service by maintaining adequate inventory levels,

employing a responsive order filling system and prioritizing timely fulfillment of

orders. We ensure that our products are available from national suppliers as well

as our own warehouse. The modernization of our facilities, hiring of experienced

staff and implementation of inventory and quality control programs have improved
our competitive cost position.

*

87
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 88 of 114 PagelD #: 289

The generic pharmaceutical industry is highly competitive.

We face strong competition in our generic product business. Revenues and gross
profit derived from the sales of generic pharmaceutical products tend to follow a
pattern based on certain regulatory and competitive factors. As patents for brand-
name products and related exclusivity periods expire or fall under patent
challenges, the first generic manufacturer to receive regulatory approval for generic
equivalents of such products is generally able to achieve significant market
penetration. As competing off-patent manufacturers receive regulatory approvals
on similar products or as brand manufacturers launch generic versions of such
products (for which no separate regulatory approval is required), market share,
revenues and gross. profit typically decline, in some _ cases
dramatically. Accordingly, the level of market share, revenue and gross profit
attributable to a particular generic product is nommally related to the number of
competitors in that product’s market and the timing of that product’s regulatory
approval and launch, in relation to competing approvals and
launches. Consequently, we must continue to develop and introduce new products
in a timely and cost-effective manner to maintain our revenues and gross margins.

207. Inthe 2016 10-K, the Company further represented that there were no changes in the
Company’s intemal control over financial reporting.

208. The 2016 10-K included SOX certifications signed by Defendants Bedrosian and
Galvan attesting to the accuracy of the 2016 10-K, the effectiveness of the Company’s disclosure
controls, and that they disclosed any material changes to the Company’s internal control over
financial reporting.

209. On August 28, 2017, Defendants caused the Company to file its 2017 10-K with the
SEC and which was signed by Defendant Galvan and the Director Defendants (except Defendants
Chapman, and Crew, who were not Company directors at this time). In the 2017 10-K, the
Company discussed the impact of competition:

Competition

The manufacturing and distribution of generic pharmaceutical products is a highly

competitive industry. Competition is based primarily on price. In addition to

competitive pricing, our competitive advantages are our ability to provide strong

and dependable customer service by maintaining adequate inventory levels,
employing a responsive order filling system and prioritizing timely fulfillment of

88
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 89 of 114 PagelD #: 290

orders. We ensure that our products are available from national wholesale, chain
drug and mail-order suppliers as well as our own warehouse. The modernization
of our facilities, hiring of experienced staff and implementation of inventory and
quality contro! programs have improved our competitive cost position.

* *

The generic pharmaceutical industry is highly competitive.

We face strong competition in our generic product business. Revenues and gross
profit derived from the sales of generic pharmaceutical products tend to follow a
pattern based on certain regulatory and competitive factors. As patents for brand-
name products and related exclusivity periods expire or fall under patent
challenges, the first generic manufacturer to receive regulatory approval for generic
equivalents of such products is generally able to achieve significant market
penetration. As competing off-patent manufacturers receive regulatory approvals
on similar products or as brand manufacturers launch generic versions of such
products (for which no separate regulatory approval is required), market share,
revenues and gross profit typically decline, in some _ cases
dramatically. Accordingly, the level of market share, revenue and gross profit
attributable to a particular generic product is normally related to the number of
competitors in that product’s market and the timing of that product’s regulatory
approval and launch, in relation to competing approvals and
launches, Consequently, we must continue to develop and introduce new products
in a timely and cost-effective manner to maintain our revenues and gross margins.

210. Inthe 2017 10-K, the Company further represented that there were no changes in the
Company’s internal control over financial reporting.

211. The 2017 10-K included SOX certifications signed by Defendants Bedrosian and
Galvan attesting to the accuracy of the 2017 10-K, the effectiveness of the Company’s disclosure
controls, and that they disclosed any material changes to the Company’s internal control over
financial reporting.

212. The above statements were materially false and misleading, and they failed to
disclose material facts necessary to make the statements made not false and misleading. Defendants
improperly failed to disclose, inter alia, that: (a) the Company was a participant in the Overarching

Conspiracy and/or price fixing schemes as alleged herein and in the other referenced actions; (b)

89
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 90 of 114 PagelD #: 291

the Company’s financial results and growth were not the product of a competitive market or the
Company's strong leadership; (c) the Company lacked internal controls over the its pricing
procedures for at least six of its drug products; and (d) the Company failed to maintain internal
controls. As a result of the foregoing, the Company's public statements during Relevant Period |
were materially false and misleading.

The Company’s Proxy Statements

213. Defendants caused the 2014-2018 Proxy Statements to be false and misleading
because, despite statements tc the contrary, the Company’s Code of Conduct was not followed, as
evidenced by the false and mislcading statements alleged herein, the insider trading engaged in by
some of the Defendants, and Defendants’ failures to report violations of the Company’s Code of
Conduct.

214. Additionally, Defendants caused the 2014-2018 Proxy Statements to be false and
misleading because (a) Defendants failed to identify price fixing and/or customer/terntory
allocation with competitors as a risk; and (b) failed to institute and/or oversee risk mitigation efforts
relating to price fixing and/or customer/territory allocation with competitors.

215. Further, the 2014-2018 Proxy Statements also failed to disclose, inter alia, that: (a)
the Company was a participant in the Overarching Conspiracy and/or price fixing schemes as
alleged herein and in the other referenced actions; (b) the Company’s financial results and growth
were not the product of a competitive market or the Company’s strong leadership; (c) the Company
lacked internal controls over the its pricing procedures for at least six of its drug products; and (d)
the Company failed to maintain effective internal and disclosure controls.

216. In addition to the other reasons stated herein, Defendants also caused the 2019 Proxy

Statement to be to be false and misleading because it failed 10 disclose the Company's planned

90
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 91 of 114 PagelD #: 292

institution of a “retention bonus plan” which had the impact of rewarding certain executives
including some of the Defendants, notwithstanding their wrongful conduct as alleged herein.

217. As a result of the foregoing, the Company’s public statements during Relevant
Period | were materially false, misleading, and lacked a reasonable basis in fact.

The Company’s Quarterly Reports

218. The following are examples of the false and misleading statements contained in the
Company’s quarterly reports filed with the SEC on Forms 10-Q.

219. The February 6, 2015 Form 10-Q, signed by Defendants Bedrosian and Galvan
stated in relevant part:

While the Company is continuously striving to keep product costs low, there
can be no guarantee that gross profit percentages will stay consistent in
future periods. Pricing pressure from competitors and costs of producing or
purchasing new drugs may also fluctuate in future periods. Changes in
future product sales mix may also occur.

220. The May 5, 2017 Form 10-Q, signed by Defendants Bedrosian and Galvan stated in
relevant part:

Net sales were impacted by competitive pricing pressure across a number
of products, product mix and changes within distribution channels.
Although the Company has benefited in the past from favorable pricing
trends, the trends are stabilizing and in many instances, have reversed. The
level of competition in the marketplace is constantly changing and the
Company cannot predict with certainty that these trends will continue.

221. The above statements were materially false and misleading, and they failed to
disclose material facts necessary to make the statements made not false and misleading. Defendants
improperly failed to disclose, inter alia, that: (a) the Company was a participant in the Overarching
Conspiracy and/or price fixing schemes as alleged herein and in the other referenced actions; (b)

the Company’s financial results and growth were not the product of a competitive market or the

Company's strong leadership; (c) the Company lacked internal controls over the its pricing

91
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 92 of 114 PagelD #: 293

procedures for at least stx of its drag products; and (d) the Company failed to maintain internal
controls. Asa result of the foregoing, the Company’s public statements during Relevant Period 1
were materiatly false and misleading.
THE TRUTH EMERGES — ANTITRUST SCHEME

222. On October 31, 2017, the CTAG filed a motion requesting, among other things, leave
to amend the State AG complaint (filed in 2016 and where the Company was not a named
defendant). Its proposed amended complaint added the Company as a defendant. On June 5, 2018,
the Court granted this motion and on June 15, 2018, the State AG Action I was filed. With these
filings and as the Company’s participation in the antitrust scheme came to light, on October 31,
2017, the Company’s share price fell from opening at $23.15 per share on October 31, 2017, to
close at $19.90 the same day. And on June 15, 2018, the Company’s share price fell from its June
14, 2018 closing price of $16.55, to close at $15.90 on June 15, 2018, and dropped further to close
at $14.70 on Monday, June 18, 20178.

MATERIALLY FALSE AND MISLEADING STATEMENTS
AS TO THE JSP AGREEMENT

February 8, 2018 — Quarterly Report

223, On February 8, 2018, Defendants caused the Company to file a Form 10-Q for the
quarter ended December 31, 2017 (the “Q2 2018 10-0”). For the quarter, the Company reported
Net Sales of $184.3 million, and Gross profit of $87.5 million. The Company also reported that
“tpjurchases of finished goods inventory from JSP accounted for approximately 39% of the
Company's inventory purchases during the three months ended December 31, 2017 and 2016.”

224. With respect to the JSP Agreement, the Q2 2018 10-Q stated in relevant part:

On August 19, 2013, the Company entered info an agreement with JSP to extend its

initial contract to continue as the exclusive distributor in the United States of three
JSP products: Butalbital, Aspirin, Caffeine with Codeine Phosphate Capsules USP;

92
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 93 of 114 PagelD #: 294

Digoxin Tablets USP; and Levothyroxine Sodium Tablets USP. The amendment to

the original agreement extends the initial contract, which was due to expire on March

22, 2014, for five years through March 2019. In connection with the amendment,

the Company issued a total of 1.5 million shares of the Company’s common stock

to JSP and JSP’s designees .... If the parties agree to a second five year extension

from March 23, 2019 to March 23, 2024, the Company is required to issue to JSP or

its designees an additional 1.5 million shares of the Company’s common stock. Both

Lannett and JSP have the right to terminate the contract if one of the parties does not

cure a material breach of the contract within thirty (30) days of notice from the non-

breaching party. During the renewal term of the JSP Agreement, the Company is

required to use commercially reasonable efforts to purchase minimum dollar
quantities of JSP products. There is ne guarantee that the Company will be able

to meet the minimum purchase requirement for Fiscal 2018 and in the future. If

the Company does not meet the minimum purchase requirements, JSP’s sole

remedy is to terminate the JSP Agreement. [Emphasis added].

225. The Q2 2018 10-Q contained signed certifications pursuant to SOX by Defendants
Crew and Galvan, stating that the Q2 2018 10-Q “does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect to the period
covered by this report[.]”

226, The statements referenced above were materially false and misleading because
Defendants failed to disclose the imminent risk or any risk of the nonrenewal of the JSP Agreement
and instead created the false impression that the relationship would continue. The only risk that
Defendants disclosed with regards to JSP is that the Company could fail to meet the minimum
purchase requirements, not that JSP could or would fail to renew the contract or cease supplying
the Company. Defendants made false and/or misleading statements and/or failed to disclose that
the Company faced a substantial risk of the loss of the JSP Agreement.

February 8, 2018 — Quarterly Earnings Call
227. On the Company’s earnings call with analysts for the second quarter of 2018,

Defendant Crew discussed the Company’s relationship with JSP, stating:

93
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 94 of 114 PagelD #: 295

I’m pleased to say that Arthur Bedrosian our former CEO has agreed to a strategic
advisory role of the company. He will be focused on transitioning and
strengthening our relationships with our key alliance partners of JSP and HTC
among others. \’m happy to have him on board and look forward to continue to
work together. [Emphasis added].

228. On that same earnings call, Defendant Crew was questioned by an analyst: “where
do you stand on locking down an arrangement with JSP to secure your most important for now
product over the longer term?” Defendant Crew stated:

Let me start with the JSP licensure first. Obviously, it’s a critical important relation
we look forward to expanding that relationship overtime. We obviously have a very
long mutually beneficial relationship with the JSP, they are a significant
shareholder and would be happy to add that to their share base. I’m optimistic,
because of the number of things we have going on between the two companies that
there is a big need for us to continue to partner as we have in the past”

Please note as we’ ve announced earlier and | noted in my remarks, we have retained
Arthur to facilitate and guide exactly such transactions and conversations and
transitions and look forward to doing that with them. The timeline of these sorts of
transactions have their own pacing. But it’s clearly a priority and we’re optimistic
that well come to a good position in a relatively not-too-distant future. [Emphasis
added].

229. In response to another question regarding the Company’s relationship with JSP,
Defendant Crew stated in relevant part:

Again on — there’s two parties in the negotiation, we’re going to have that
conversation with them in terms of things that matter to them and things that matter
to us. J want to stress that we- it’s a long-term relationship with a lot of moving
parts, shareholder relationships, share repurchase opportunities which I think is
disclosed in all of our documents and again working with Arthur to find the way
that makes sense for them and us in the way we move forward, as quickly as
possible.

So there’s a renewal component as it relates to the current contract, but we would sit
down with them and find out what are the things that they most care about in order
to make the productive conversation, so 1 won’t speculate here on those moving
parts but just please trust that that it is an incredibly high priority for us and that
we are working with all the folks in the company, before I came and while Iam
here, to make sure that comes to a great outcome for both parties. [Emphasis
added].

94
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 95 of 114 PagelD #: 296

230. The statements above were materially false and misleading because they failed to
disclose the imminent risk of the non-renewal of the JSP Agreement and instead created the false
impression that the relationship would continue. Defendant Crew reinforced the idea that former
CEO (Defendant Bedrosian) will be “strengthening our relationships with our key alliance partners”
as well as emphasized that the Lannett/JSP relationship was a “very long mutually beneficial
relationship” and that “because of the number of things we have going on between the two
companies that there is a big need for us to continue to partner as we have in the past.” These
statements failed to address the substantial risk that the relationship would not continue and instead
implied that the relationship would continue.

231. Additionally, Defendant Crew’s statement that JSP is a “significant shareholder” is
false and misleading. JSP’s shareholder status was material to Plaintiffs and the investing public
because it affected whether JSP maintained a vested interest in the value of the Company stock,
which by extension affected whether JSP had an interest in renewing the JSP Agreement.
Defendant Crew painted a picture of a continued partnership between the Company and JSP, when
in reality JSP was not as vested as Defendant Crew portrayed.

232. Further, Defendant Crew’s statements were false and misleading because
Defendants failed to disclose to Plaintiffs and the investing public that JSP had previously formed
a partnership or other business relationship with Gemini Laboratories LLC which made the
Lannett/JSP contract renewal unlikely. As stated in relevant part in a September 28, 2017
seekingalpha.com article entitled “Lannett Pharmaceuticals (LCI): The Scars of Bedrosian Are
Lasting, and Possibly Terminal”:

However, the greatest risk to the company isn’t the acquisition of Kremers. It’s the

fact that LCI] does not own its lead product, Levothyroxine. And Art has never been

shy about establishing the fact that he has a great relationship with the owners of
the product — that relationship is now gone... right before a renegotiation takes

95
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 96 of 114 PagelD #: 297

place and generic competition steps up. Furthermore — the supplier has already
begun establishing joint ventures with other generic manufacturers (Amneal) to
take LCI’s place should they desire to do so.

Levothyroxine is up to 50% of the EBIT produced by LCI, the margin profile of
the product is so fat it covers up the deterioration occurring in the other aspects of
the business. Interestingly - the Levothyroxine the LCI sells is owned and
produced by a smail long island company named “Jerome Stevens Pharmaccuticals,
Inc.” or JSP (LINK).

The only real success for LCY sharehoiders over the past 10 years is the contract
that Mr. Bedrosian convinced JSP to sign. In 2004, JSP and LCI entered into an
agreement for the distribution of Levothyroxine whereby JSP makes the API and
final formulation and stamps out the pills - LCI just selis the product. JSP 1s able to
raise price by 3% per year and was given 15% of the company (roughly 5.5M shares
between 2003 and now}. JSP does not show up as a holder so I assume they are
selling shares of LCI when they are granted.

The issue at hand is that Art was responsible for striking this deal, and capping JSP
at 3% price increase when he took price increases at 200% clips generated a huge
amount of margin for LCI... unfortunately there are multiple reasons to believe this
sweetheart deal is coming ta an end.

The folks at JSP are NOT Hillbillies

As you can see in the screen shot below they have already formed a partnership
with Gemini Labs for Levothyroxine distribution. (look at the label and you swill
clearly see “JSP” on the Unithroid bottle)

 

° a
——
* kk
LCEP’s Shares Are Tea Low to Strike the Same Deal, and the Debt Encumbers
Their Ability to Rise

96
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 97 of 114 PagelD #: 298

JSP would need a very dilutive share grant to make them while for any deal that
wasn’t a traditional “Net Sales Agreement” whereby LCI would turn into a
distributor of the product and return 80%-90% of the net sales back to JSP; or a
“Profit Share Agreement” whereby LCI purchases at true cost and then returns a
vast majority of the profits back to JSP.

The agreement itself is up for renewal in March of 2019, I don’t know what Art
said to the folks at JSP that got them to sign such a one sided deal in 2004 and then
renew it in 2014 but the facts have changed materially:

1. The debt load and bad business decisions have created a public entity (LCD
that’s unlikely to generate significant positive returns - thus the option value of
taking shares over cash is much less enticing.

2. The architect of the deal has been fired.

3. There are multiple DMF’s on file for levothyroxine and at least one Indian
generic company publicly stating that their launch is eminent.

4. JSP HAS ALREADY FORMED A VENTURE WITH GEMINI LABS
(owned by Amneal) TO MARKET LEVOTHYROXINE. [Emphasis not
added; original in article]

The Company’s May 7, 2018 Quarterly Earnings Call

233. On the Company’s earnings call with analysts for the third quarter of 2018,
Defendant Crew discussed the Company’s relationship with JSP. Deutsche Bank AG Analyst
Gregory Gilbert asked Defendant Crew: “Just on your JSP situation, sort of the elephant in the room
.... Is there anything you could tell us about under what circumstances you would not proceed
with extending that collaboration in some way? Just want to understand whether you’re sounding
confident about getting something done versus something that looks a particular way. So anything
you’re willing to say on that would be really helpful.” Defendant Crew stated:

Yeah. It’s a big beautiful elephant. We embrace that as an organization. Look,
I’ve met with the team. We speak with them regularly. They're terrific folks.

They’re savvy managers. We have a great dialog on an ongoing basis, all the
various moving parts and I believe they are very supportive of the initiatives that
we've been talking about. | don’t want to put the cart in front of the horse, elephant
aside, but I’m optimistic that we’ll get a chance to renew this agreement when it’s
right for both parties. There is clearly nothing more important to our business than
doing so and we’ll continue to be focused on doing just that. [Emphasis added].

97
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 98 of 114 PagelID #: 299

234. The statements above were materially false and misleading because they failed to
disclose the imminent risk of the non-renewal of the JSP Agreement and instead created the false
impression that the partnership would continue. When Analyst Gilbert directly asks about the future
of the Company’s relationship with JSP, Defendant Crew promoted the positive progress the
Company had made and how it was well-received by partners. Defendant Crew hid the fact that
the relationship with JSP was uncertain, particularly given that JSP had formed a relationship with
the well-established levothyroxine distributor Gemini as well as liquidating the majority of the 5.5
million shares that JSP had been issued since 2004.

The Company’s May 8, 2018 — Quarterly Report

235. On May 8, 2018, Defendants caused the Company to file its Form 10-Q for the
quarter ended March 31, 2018 (the “Q3 2018 10-Q”). For the quarter, the Company reported Net
Sales of $174.4 million, and Gross profit of $67.1 million. The Company also reported that
“Tp]urchases of finished goods inventory from JSP accounted for approximately 37% and 33% of
the Company’s inventory purchases during the three months ended March 31, 2018 and 2017,
respectively.”

236. With respect to the JSP Agreement, the Q3 2018 10-Q again merely stated, in
relevant part:

During the renewal term of the [JSP Agreement], the Company is required to use

commercially reasonable efforts to purchase minimum dollar quantities of JSP

products. There is no guarantee that the Company will be able to meet the minimum
purchase requirements. If the Company does not meet the minimum purchase
requirements, JSP’s sole remedy is to terminate the JSP Agreement.

237. The Q3 2018 10-Q contained signed certifications pursuant to SOX by Defendants

Crew and Galvan, stating that the Q3 2018 10-Q “does not contain any untrue statement of a

material fact or omit to state a material fact necessary to make the statements made, in light of the

98
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 99 of 114 PagelD #: 300

circumstances under which such statements were made, not misleading with respect to the period
covered by this report[.]”

238. The statements referenced above were materially false and misleading because
Defendants fail to disclose the imminent risk or any risk of the non-renewal of the JSP Agreement.
The only risk that Defendants disclose with regards to JSP is that the Company may fail to meet the
minimum purchase requirements, not that JSP may fail to renew the contract or discontinue
supplying the Company.

The Company’s May 9, 2018 — Deutsche Bank Health Care Conference Call

239. On May 9, 2018, the Company participated in the Deutsche Bank Health Care
Conference. At the Conference, Defendant Crew addressed the Company’s key partnership with
JSP:

Looking a bit beyond that, we obviously want to continue to drive our internal

pipeline, whether it’s externally or internally sourced. Internally, we'll focus again

on some of the pain management opportunities and solutions where we have some

distinctive capabilities, And on the external side, be more thoughtful about

technologies and specialized capabilities to bring into our portfolio.

And last but not least, and as you’ve seen if you’ve been tracking the company of

late, we do want to continue to leverage our mid-market position where we see the

generic as a big blue ocean of opportunity that is providing many opportunities first

to our business, and position ourself as a partner of choice for these companies.

A number of other suppliers, you see them on the right side of the slide have —

they’re believing in that positioning and bringing their products to us. Everything

from long-standing partnerships with Jerome Stevens, the basis of our

levothyroxine product as well as new partners from Aralez to Sciecure to Cerovene

and Dexcel and others. And we look forward to their contributions to our

revenues as we move forward, [Emphasis added].

240. At the conference, Deutsche Bank AG Analyst Gregory Gilbert again asked
Defendant Crew about the status of the Company’s relationship with JSP: ‘Just looking at your last

slide there, you spent a fair amount of time on levo. Missing from that slide is your prediction of

99
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 100 of 114 PagelD #: 301

what will actually happen with the durability of the product for you and your relationship. So here’s
your opportunity to clarify what is going to happen.” Defendant Crew responded:

So I think I alluded in every company has its concerns and issues. What Gregg is

referring to here is our contract with this long-term partnership JSP. Jt does have a

technical expiration date of March of next year. And J think some of the concerns

for our company and the valuations you see is about the persistency of that contract.

While again, I’m very careful not to indicate what another party will do, our partners

at Jerome Stevens are proud, bright and capable businessmen, and they don’t need

me to speak for them relative to their exact intentions. And I wouldn’t presume to

do so,

However, I would note that they’re one of our largest shareholdings with the

company and they are businessmen that are closely watching the sort of changes

we’re making to the business, and I believe applaud it. And as a result, I’m

confident when their time is ready, we'll get to that renewal. [Emphasis added].

241. The statements above was materially false and misleading because they failed to
disclose the imminent risk of the non-renewal of the distribution contract with JSP and instead
perpetuated the false impression that the relationship would continue. Defendant Crew stated that
the JSP Agreement had “a technical expiration date of March of next year” which implied that the
functional expiration would be something different, presumably beyond the “technical expiration”
or never to occur at all. Additionally, Defendant Crew noted that JSP was “one of [Lannett’s]
largest shareholdings,” yet despite being issued 5.5 million shares since 2004, which equated to
almost 15% of the 38 million shares of currently issued the Company stock, was not even a
beneficial holder of record. Defendant Crew misled the public to believe that JSP had a vested
interest in the Company, when in fact, JSP was not.

THE TRUTH EMERGES - JSP
242. On August 20, 2018, the Company issued a press release:
Lannett Company, Inc, today said that its distribution agreement with Jerome

Stevens Pharmaceuticals (JSP), which expires on March 23, 2019, will not be
renewed. “

100
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 101 of 114 PagelD #: 302

The Steinlauf family advised us this past Friday evening that they will not renew our
agreement to distribute three JSP products: Butalbital, Aspirin, Caffeine with
Codeine Phosphate Capsules USP, Digoxin Tablets USP and Levothyroxine Sodium
Tablets USP, upon its expiration in March 2019,” said Tim Crew, chief executive
officer of Lannett. “The family has assured us of a continuous supply of the products
through March of next year. These products remain valuable assets for us and are
expected to significantly contribute to our financial performance in fiscal 2019.
“While we are disappointed and intend to redouble our continuing efforts to explore
options for addressing our capital structure, we have been preparing for this
contingency, knowing that this outcome was a possibility.

Accordingly, we have been focused on improving our already strong base
commercial business of more than 100 currently marketed products. Since the
beginning of this year, we added new products to our offering and expanded our
customer base. We continued to streamline our operations. Specifically, we
successfully launched eight new products in the first seven months of calendar 2018,
which we estimate will add net sales in excess of $50 million in fiscal 2019, and in
addition to our launches, we completed several transactions to add more than 25
market-ready or near-market-ready product lines to our pipeline.

Importantly, we continue to make excellent progress advancing other previously
approved products toward launch and plan to commence marketing a substantial
number of them in the coming months and throughout fiscal 2019.

“In addition, in our current fiscal year, we have already submitted four drug
applications associated with two product families, implemented a restructuring plan
at our Cody Laboratories subsidiary and streamlined our product distribution
function.

“Looking ahead, our team is actively evaluating a number of additional potential
transactions to add even more products to our portfolio to grow revenues and profits
and diversify our business. We have more than 20 owned and partnered drug product
applications currently pending at the FDA and anticipate a significant number of
product approvals in fiscal 2019. We also expect to expand restructuring initiatives

to further reduce expenditures. Finally, we are evaluating the impact of this contract
ending in March 2019 on our goodwill.”

243. On this news, the Company’s share price dropped $8.15, or 60.3%, to close at $5.35
on August 20, 2018.

244. On August 23, 2018, Defendants caused the Company to file a Form 8-K with the
SEC which discussed the nonrenewal of the JSP Agreement. The Form 8-K attached the above

referenced August 20, 2018 press release and provided additional information regarding goodwill

10]
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 102 of 114 PagelD #: 303

impairment, stating in relevant part:

As a result of the nonrenewal of the exclusive distribution agreement with Jerome
Stevens Pharmaceuticals (“JSP”), as more fully discussed in Item 8.01 below,
Lannett Company, Inc. (the “Company”) has determined that such nonrenewal
represents a “triggering event” under United States Generally Accepted
Accounting Principles (US GAAP) and, accordingly, will perform an analysis to
determine the potential for impairment of goodwill and certain long-lived assets
of the Company in the first quarter of fiscal 2019, As of June 30, 2018, the carrying
value of goodwill was $339.6 million. The Company believes that its impairment
assessment will likely result in a material impairment of the Company’s goodwill;
however, at this time the Company cannot estimate an amount or range of amounts
for such impairment. Any impairment would result in a noncash charge to earnings
in the first quarter of fiscal 2019.
* * E

After the close of business on August 17, 2018, JSP notified the Company that JSP
will not extend or renew the exclusive distribution agreement between JSP and the
Company, pursuant to which the Company distributes Butalbital, Aspirin, Caffeine
with Codeine Phosphate Capsules USP, Digoxin Tablets USP and Levothyroxine
Sodium Tablets USP, when the current term of the exclusive distribution agreement
expires on March 23, 2019. Net sales of JSP products totaled $253.1 million in
fiscal year 2018. Of that amount, Levothyroxine Sodium Tablets USP net sales
totaled $245.9 million, with gross margins of approximately 60%, in fiscal year
2018. [Emphasis added].

245. On October 5, 2018, Defendants caused the Company to file a Form 8-K/A with the
SEC which amended the August 23, 2018 Form 8-K discussed above. This Form 8-K/A stated in

relevant part:

On August 23, 2018, Lannett Company, Inc. (the “Company’’) filed a Current Report
on Form 8-K (the “Original 8-K”) with the Securities and Exchange Commission
reporting that the Company's exclusive distribution agreement with Jerome Stevens
Pharmaceuticals would not be renewed when the current term expires on March 23,
2019. The Company also reported in the Original 8-K that it was undertaking an
analysis with respect to the goodwill and certain long-lived assets of the Company
to determine any potential impairment of such assets. At the time the Original 8-K
was filed, the Company was not able in good faith to estimate any amount or range
of amounts of any impairment. The Company is filing this Amendment No. 1 to
amend the Original 8-K to report that there will be an impairment charge with
respect to the goodwill of the Company. The disclosure included in the Original 8-
K otherwise remains unchanged.

102
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 103 of 114 PagelD #: 304

On October 4, 2018, the Company concluded based on market data that it expects to
report an impairment charge of approximately $339.6 million relating to the
goodwill of the Company, resulting in a full impairment of the goodwill of the
Company. This non-cash impairment will be reported in the Company’s results of
operations for the three months ending September 30, 2018, and has no impact on
the Company’s financial covenant leverage ratio. The Company is still in the process
of finalizing its assessment for impairment of certain long-lived assets. [Emphasis
added].

246. On December 10, 2018, Defendants caused the Company to file its Form DEF 14A
with the SEC in anticipation of its January 23, 2019 annual meeting of stockholders (the “2019
Proxy Statement”). In the 2019 Proxy Statement, Defendants asked Plaintiffs and all other
Company shareholders of record to (1) elect seven members of the Board of Directors, (2) ratify
the selection of the independent auditor, (3) provide an advisory vote on executive compensation,
and (4) approve the amendment to and restatement of the 2014 Long-Term Incentive Plan (the
“2014 Plan”).

247. The 2019 Proxy Statement did not mention any “retention bonus plan” (discussed
hereunder) that was under consideration by the Director Defendants.

248. On December 18, 2018, Defendants caused the Company to file a Form 8-K with
the SEC announcing that the Director Defendants adopted a retention bonus plan in the amount of
one year’s base salary for certain executives, including but not limited to, Defendants Crew, Galvan,
and Kozlowski. This Form 8-K states in relevant part:

On December 13, 2018, the Board of Directors of Lannett Company, Inc. (the

“Company”) adopted a retention bonus plan (the “Retention Plan”) that applies to

the following executive officers of the Company: Timothy C. Crew, Martin P.

Galvan, Samuel H. Israel, John Kozlowski, John Abt, Robert Ehlinger and Maureen

Cavanaugh (collectively, the “‘Participants”). The purpose of the Retention Plan is

to ensure that the expertise of such Participants is preserved for the benefit of the

Company through at least December |, 2019.

Pursuant to the Retention Plan, each Participant will receive a retention bonus in the

amount of one year of his current base salary in the event that such Participant (i)
remains employed by the Company and performs his duties and responsibilities in a

103
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 104 of 114 PagelD #: 305

satisfactory manner through December 1, 2019 or (ii) is terminated other than for

Cause (as such term is defined in each Participant's employment agreement with the

Company) before December 1, 2019.

DERIVATIVE ALLEGATIONS

249, Plaintiffs bring this action derivatively in the right and for the benefit of the
Company to redress injuries suffered and to be suffered as a direct and proximate result of the
breaches of fiduciary duties, waste of corporate assets, and unjust enrichment by Defendants.

250. Plaintiffs will adequately and fairly represent the interests of the Company in
enforcing and prosecuting its rights.

251. Plaintiffs are shareholders of Company common stock at the time of the wrongdoing
of which Plaintiffs complain and have been continuously since.

252. Before ftling this derivative action, Plaintiffs demanded that the Board take action
to investigate the misconduct alleged herein and, if warranted, to commence litigation against
Defendants. Specifically, on December 12, 2018, Plaintiffs made a written demand on the Board
to investigate and address the misconduct and, if warranted, to commence litigation against

Defendants. A true and correct copy of Plaintiffs’ demand letter is attached hereto as Exhibit A

(the “Litigation Demand”).

104
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 105 of 114 PagelD #: 306

105
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 106 of 114 PagelD #: 307

260. In addition to the DOJ investigation and State AG Action, there are many other
Private Antitrust and Consutner Protection litigation actions. To date, the DOJ investigation has
resulted in three guilty pleas. On April 6, 2017, the Judicial Panel on Multidistrict Litigation (the
“JPML”) ordered that all of the cases alleging price-fixing for generic drugs be consolidated for
pretrial proceedings in the United States District Court for the Easter District of Pennsylvania
under the caption In re: Generic Pharmaceuticals Pricing Antitrust Litigation, mcluding the State
AG Action. On August 15, 2019. the Court denied the defendants’ joint motion to dismiss the
overarching conspiracy claims. It has been approximately nine months since Plaintiffs sent their
Litigation Demand. If the Hoard was going to act on the demands set forth m the Litigation
Demand, they wouid have done so by now, but have not.

COUNTI
(Against Defendants for Breach of Fiduciary Duty)

261. Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

262. Defendants owed the Company fiduciary obligations. By reason of their fiduciary

106
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 107 of 114 PagelD #: 308

relationships, Defendants owed the Company the highest obligation of good faith, fair dealing,
loyalty, and due care.

263. Defendants violated and breached their fiduciary duties of care, loyalty, reasonable
inquiry, and good faith.

264, Regarding the Antitrust scheme, Defendants engaged in a sustained and systematic

~ failure to properly exercise their fiduciary duties. Among other things, Defendants breached their
fiduciary duties of loyalty and good faith by (1) failed to identify price fixing and/or
customer/territory allocation with competitors as a risk; (2) failed to institute and/or oversee risk
mitigation efforts relating to price fixing and/or customer/territory allocation with competitors and
related disclosure and internal control failures; (3) failed to ensure that the Company, and its
directors and officers, complied with federal laws; (4) failed to conduct an adequate investigation
of known potential (and/or actual) violations of federal laws; and (5) participated in a course of
conduct to protect themselves and their “friends” by failing to conduct adequate due diligence prior
to the end of employment of any employee and/or authorizing and instituting its retention bonus
plan as alleged herein. These actions could not have been a good faith exercise of prudent business
judgment to protect and promote the Company’s corporate interests.

265. Regarding Defendants alleged misconduct relating to the JSP Agreement,
Defendants knowingly or recklessly made and/or caused the Company to make false and misleading
statements and omissions of material fact that failed to disclose, infer alia, that: (1) JSP was not a
substantial shareholder of the Company; (2) as a result, JSP did not have a vested interest in the
Company; and (3) the JSP Agreement would not be extended beyond March 2019.

266. As a direct and proximate result of Defendants’ failure to perform their fiduciary

obligations, the Company has sustained significant damages. As a result of the misconduct alleged

107
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 108 of 114 PagelD #: 309

herein, Defendants are liable to the Company.

267. Asa direct and proximate result of Defendants’ breach of their fiduciary duties, the
Company has suffered damage, not only monetarily, but also to its corporate image and goodwill.
Such damage includes, among other things, costs associated with defending and/or settling
securities lawsuits and governmental investigations, severe damage to the share price of the
Company’s stock, resulting in an increased cost of capital, and reputational harm.

COUNT II
(Against the Insider Trading Defendants for Breach of Fiduciary Duty)

268. Plaintiffs incorporate by reference and reallege each and every allegation contained
above, as though fully set forth herein.

269. The Insider Trading Defendants owed the Company fiduciary obligations. By reason
of their fiduciary relationships, The Insider Trading Defendants owed the Company the highest
obligation of good faith, fair dealing, loyalty, and due care. The Insider Trading Defendants were
also obligated to comply with the Company’s Code of Conduct, Corporate Governance Guidelines,
and Insider Trading Policy

270. During Relevant Period | and at the time of the insider stock sales, including but not
limited to, the sales identified herein, the Insider Trading Defendants collectively sold tens of
thousands of shares of Company common stock while in possession of material non-public
information. These sales placed the Insider Trading Defendants’ shares into the open market at
fraudulently inflated prices at a time that the Board was causing the Company to participate in an
industry-wide conspiracy to fix the price of generic drugs and/or allocate customers and/or territory
in violation of federal and state laws and regulations.

271, The information described herein was proprietary non-public information

108
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 109 of 114 PagelD #: 310

concerning the Company’s operation, financial condition, and future business prospects. It was a
proprietary asset belonging to the Company, which the Insider Trading Defendants used for their
own benefit when they sold their Company common stock.

272. At the time of their stock sales, the Insider Trading Defendants knew and/or were
engaging in a scheme to cause the Company to commit to a business plan premised on a widespread
price fixing and/or customer/territory allocation schemes that violated federal and state law. The
Insider Trading Defendants’ sales of Company stock, while in possession and control of this
material adverse nonpublic information, was a breach of their fiduciary duties of loyalty and good
faith, and the concealment of this material non-public information allowed the Insider Trading
Defendants to knowingly sell their shares at artificially inflated prices.

273. The Insider Trading Defendants’ sales were inconsistent with past trading patterns
and suspicious in their timing and amounts.

274. Asa direct and proximate result of the Insider Trading Defendants’ insider sales and
breach of fiduciary duties, the Company has suffered damage, not only monetarily, but also to its
corporate image and goodwill. Such damage includes, among other things, costs associated with
defending and/or settling securities lawsuits and governmental investigations, severe damage to the
share price of the Company’s stock, resulting in an increased cost of capital, and reputational harm.
Because the Insider Trading Defendants used the Company’s proprietary information for their own
gain, the Company is entitled to the imposition of a constructive trust on any profits the Insider
Trading Defendants obtained.

COUNT Il

(Against Defendants for Waste of Corporate Assets)

275. Plaintiffs incorporate by reference and reallege each and every allegation contained

109
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 110 of 114 PagelD #: 311

above, as though fully set forth herein.

276. The wrongful conduct alleged regarding the Company's participation in the antitrust
schemes and its issuance of false and misleading statements was continuous, connected, and on-
going throughout the Relevant Periods. It resulted in continuous, connected, and ongoing harm to
the Company.

277. Asa result of the misconduct described above, Defendants wasted corporate assets
by, inter alia: (i) paying excessive compensation, bonuses, and termination payments to certain of
iis executive officers; Gi) awarding self-interested stock options to certain officers and directors;
and (iii) incurring potentially millions of dollars of legal liability and/or legal costs to defend and/or
settic actions addressing Defendants’ unlawful actions.

278. Asa result of the waste of corporate assets, Defendants are liable to the Company.

279. Plaintiffs, on behalf of the Company, have no adequate remedy at law.

COUNT IV
Against the Director Defendants for Violations of Section 14(a) of the Exchange Act

280. Plaintiffs incorporate by reference and re-alleges each and every allegation set forth
above, as though fully set forth herein.

281. The Section 14(a) Exchange Act claims alleged herem are based solely on
negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf
ofthe Defendants. The Section 14a) claims alleged herein do not allege and do not sound in fraud.
Plaintiffs specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness regarding these noniraud claims.

282. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shal]

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

110
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 111 of 114 PagelD #: 312

commerce or of any facility of a national securities exchange or otherwise, in contravention of such
rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public interest
or for the protection of investors, to solicit or to permit the use of his name to solicit any proxy or
consent or authorization in respect of any security (other than an exempted security) registered
pursuant to section 12 of this title [15 U.S.C. § 78]].”

283. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no
proxy statement shall contain “any statement which, at the time and in the light of the circumstances
under which it is made, is false or misleading with respect to any material fact, or which omits to
state any material fact necessary in order to make the statements therein not false or misleading.”
17 C.F.R. §240.14a-9.

284. Director Defendants caused each of the Proxy Statements to be false and misleading
because, despite statements to the contrary, the Company’s Code of Conduct was not followed, as
evidenced by the false and misleading statements alleged herein, the insider trading engaged in by
some of the Defendants, and Defendants’ failures to report violations of the Company’s Code of
Conduct.

285. Additionally, the Director Defendants caused each of the Proxy Statements to be
false and misleading because (a) Defendants failed to identify price fixing and/or customer/territory
allocation with competitors as a risk; (b) failed to institute and/or oversee risk mitigation efforts
relating to price fixing and/or customer/territory allocation with competitors.

286. Further, each of the Proxy Statements also failed to disclose, inter alia, that: (a) the
Company was a participant in the Overarching Conspiracy and/or price fixing schemes as alleged
herein and in the other referenced actions; (b) the Company’s financial results and growth were not

the product of a competitive market or the Company’s strong leadership; (c) the Company lacked

111
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 112 of 114 PagelD #: 313

internal controls over the its pricing procedures for at least six of its drug products; and (d) the
Company failed to maintain internal controls.

287. Each of the Proxy Statements also failed to disclose that Defendants have pursued a
course of conduct to protect themselves and their “friends” as detailed herein rather than take
actions to protect the interests of Plaintiffs and all other Company shareholders,

288. In addition to the other reasons stated herein, Defendants also caused the 2019 Proxy
Statement to be to be false and misleading because it failed to disclose the Company’s planned
institution of a “retention bonus plan” which had the impact of rewarding certain executives
including some of the Defendants, notwithstanding their wrongful conduct as alleged herein.

289, In the exercise of reasonable care, Defendants should have known that by
misrepresenting or failing to disclose the foregoing material facts, the statements contained in the
Proxy Statements discussed herein were materially false and misleading. The misrepresentations
and omissions were material to Plaintiffs in voting on the matters set forth for shareholder
determination in these Proxy Statements, including but not limited to, election of directors,
ratification of an independent auditor, and the approval of officer compensation.

290. The false and misleading elements of the Proxy Statements led to the election or re-
election of the Director Defendants and allowed them to continue breaching their fiduciary duties
to the Company.

291. The Company was damaged as a result of Defendants’ material misrepresentations
and omissions in these Proxy Statements.

292. Plaintiffs, on behalf of the Company, have no adequate remedy at law.

COUNT V

Against Defendants for Gross Mismanayement

112
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 113 of 114 PagelD #: 314

293. Plaintiffs incorporate by reference and realleges each and every allegation contained
above, as though fully set forth herein.

294, By their actions alleged herein, Defendants, either directly or through aiding and
abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard to
prudently managing the assets and business of the Company in a manner consistent with the
operations of a publicly held corporation.

295. Asa direct and proximate result of Defendants’ gross mismanagement and breaches
of duty alleged herein, the Company has sustained significant damages in excess of millions of
dollars.

296. Because of the misconduct and breaches of duty alleged herein, Defendants are liable
to the Company.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

(A) Declaring that Plaintiffs may maintain this action on behalf of the Company and that
Plaintiffs are adequate representatives of the Company;

(B) Finding Defendants liable for breaching their fiduciary duties owed to the Company;

(C) Directing Defendants to take all necessary actions to reform and improve the
Company’s corporate governance, risk management, and internal operating procedures to comply
with applicable laws and to protect the Company and its stockholders from a repeat of the rampant
wrongful conduct described herein;

(D) Awarding damages to the Company for the harm the Company suffered as a result

of the Defendants’ wrongful conduct;

113
Case 1:19-cv-01746-MN-JLH Document 16 Filed 10/04/19 Page 114 of 114 PagelD #: 315

{E) Awarding Plaintiffs the costs and disbursements of this action, including attorneys’,
accountants’, and experts’ fees; and

(F) Awarding such other and further relief as is just and equitable.

JURY TRIAL DEMANDED

Plaintiffs hereby demand a trial by jury on ali issues so triable.

DATED: September 17, 2019 COOCH AND TAYLOR, P. A.

és/ Blake A. Bennett

Blake A. Bennett #5133

The Nemours Building

1007 N. Orange Street, Suite 1120
Wilmington, DE 19801

Telephone: (302) 984-3800
Facsimile: (302) 984-3939

E-mail: bbennett@coochtaylor.com

Attorney jor Plaintiffs

 

OF COUNSEL

GAINEY McKENNA & EGGLESTON
Gregory M. Egleston

Thomas J. McKenna

440 Park Avenue South, 5th Floor

New York, NY 10016

Telephone: (212) 983-1300

Facsimile: (212} 983-0383

Email: gegleston@gme-law.com

mail: tumckenna'a pme-law.com
Attorneys for Plaintiffs

114
